Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 1 of 82 PageID 2623




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 ANDREU MOORE,

        Petitioner,

 v.                                                 Case No. 8:18-cv-1555-MSS-AAS

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 _____________________________________/

                                          ORDER

        Andreu Moore petitions for the writ of habeas corpus under 28 U.S.C. § 2254 and

 challenges his state court convictions for burglary, two counts of sexual battery, and criminal

 mischief for which he is serving an aggregate 50-year sentence. (Doc. 1 at 1) After reviewing

 the petition, the response and appendix (Docs. 9 and 11), and the reply (Doc. 14), the Court

 DENIES the petition.

                                      BACKGROUND

        A jury found Moore guilty of the crimes. (Doc. 11-2 at 65–68) At trial, the victim

 testified that she and Moore dated and lived together for six years. When the two broke up,

 Moore moved out of the victim’s home. Every few days, the victim and Moore contacted

 each other by telephone or text message. The victim still had feelings for Moore, but the

 relationship was broken.

        On March 27, 2009, the victim spent the evening with several friends at a bar in

 Tampa. Moore kept calling the victim and sending her text messages because Moore wanted

 the victim to come visit him. The victim told Moore to come visit her instead because she



                                               1
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 2 of 82 PageID 2624




 knew that Moore lived 30 miles away and had neither a car nor any money to buy gas for the

 trip. In the past, when the victim told Moore to visit her, Moore stopped bothering her.

        At 1:00 A.M. the victim returned home and sent a text message to Moore to let him

 know that she arrived home safely because he had asked her to do so. The victim heard a

 knock at her door and saw Moore outside. The victim asked Moore why he had come over

 and Moore pushed his way into the victim’s home. Moore repeatedly hit the victim’s face

 with a closed fist and demanded to know with whom she had been. Moore pressed down on

 the victim’s shoulder with his foot and kicked the victim’s shoulder through a wall.

        Moore kept hitting the victim as he followed her upstairs. Moore slashed the screen on

 the victim’s television with a pocketknife. The victim estimated that the value of the television

 was $2,700.00 new and $1,000.00 used. Moore used the pocketknife to cut off the victim’s

 ponytail. After realizing the magnitude of what he had done, Moore sat on the floor and

 threatened to kill himself with the knife. Moore commented, “I’m at least going to get a nut

 before I die,” dragged the victim into her bedroom, and vaginally and anally raped her while

 she cried and told him “no, don’t.” After the victim promised not to call the police, Moore

 left. Shortly after, Moore called the victim and left a voicemail lamenting, “I’m going to hell

 for what I’ve done.” The prosecution introduced into evidence photographs of the victim’s

 injuries, the victim’s cut hair, and swabs from the victim’s breast and vagina which contained

 a partial DNA profile matching Moore’s DNA.

        Moore testified in his own defense. Moore described his relationship with the victim

 as “dysfunctional.” Moore dated another woman named Liz who made the victim jealous. A

 week before the incident, the victim called Moore, told Moore that she loved him, and said

 that she would see him soon. But Moore became upset when the victim later told him that




                                                2
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 3 of 82 PageID 2625




 she would rather spend time with another man. Text messages showed that the victim invited

 Moore over to her home the night of the crimes. Moore claimed that he went over and had

 consensual vaginal sex with the victim. Afterwards the two argued about Liz, and Moore

 broke the victim’s mobile telephone. The victim broke Moore’s finger and Moore punched

 the victim a few times, pushed her butt through the wall, slashed the screen on her television,

 and cut her hair. Moore made the statement on the voicemail because he regretted beating up

 the victim.

        Moore appealed, and the state appellate court affirmed his convictions and sentences.

 (Doc. 11-3 at 486) Moore sought post-conviction relief in state court (Docs. 11-3 at 491–93,

 11-4 at 4–15, and 11-7 at 5–73, 145–57), which the post-conviction court denied (Docs. 11-3

 at 494–524, 11-4 at 16–69, 11-7 at 158–319, and 11-8 at 41–312) and the state appellate court

 affirmed (Docs. 11-3 at 535, 11-4 at 94, and 11-8 at 384). Also, Moore filed a petition alleging

 ineffective assistance of appellate counsel (Doc. 11-5 at 2–193), which the state appellate court

 denied. (Doc. 11-5 at 195) Moore’s timely federal petition followed.

                                 STANDARDS OF REVIEW

 AEDPA

        Because Moore filed his federal petition after the enactment of the Antiterrorism and

 Effective Death Penalty Act, AEDPA governs his claims. Lindh v. Murphy, 521 U.S. 320,

 327 (1997). AEDPA amended 28 U.S.C. § 2254(d) to require:

               An application for a writ of habeas corpus on behalf of a person
               in custody pursuant to the judgment of a State court shall not
               be granted with respect to any claim that was adjudicated on
               the merits in State court proceedings unless the adjudication of
               the claim —

                       (1)    resulted in a decision that was contrary to,
                              or involved an unreasonable application


                                                3
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 4 of 82 PageID 2626




                              of, clearly established Federal law, as
                              determined by the Supreme Court of the
                              United States; or

                      (2)     resulted in a decision that was based on an
                              unreasonable determination of the facts in
                              light of the evidence presented in the State
                              court proceeding.

        A decision is “contrary to” clearly established federal law “if the state court arrives

 at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law

 or if the state court decides a case differently than [the U.S. Supreme Court] has on a set of

 materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000).

 A decision involves an unreasonable application of clearly established federal law “if the

 state court identifies the correct governing legal principle from [the U.S. Supreme Court’s]

 decisions but unreasonably applies that principle to the facts of the prisoner’s case.” 529

 U.S. at 413. Clearly established federal law refers to the holding of an opinion by the U.S.

 Supreme Court at the time of the relevant state court decision. 529 U.S. at 412.

        “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 694

 (2002). An unreasonable application is “different from an incorrect one.” Id. Even clear

 error is not enough. Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017). A federal petitioner

 must show that the state court’s ruling was “so lacking in justification that there was an

 error well understood and comprehended in existing law beyond any possibility of

 fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).




                                               4
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 5 of 82 PageID 2627




 Ineffective Assistance of Counsel

        Moore asserts ineffective assistance of counsel — a difficult claim to sustain.

 Strickland v. Washington, 466 U.S. 668, 687 (1984) explains:

               First, the defendant must show that counsel’s performance was
               deficient. This requires showing that counsel made errors so
               serious that counsel was not functioning as the “counsel”
               guaranteed the defendant by the Sixth Amendment. Second,
               the defendant must show that the deficient performance
               prejudiced the defense. This requires showing that counsel’s
               errors were so serious as to deprive the defendant of a fair trial,
               a trial whose result is reliable.

 The Court need not “address both components of the inquiry if the defendant makes an

 insufficient showing on one.” 466 U.S. at 697. “[C]ounsel is strongly presumed to have

 rendered adequate assistance and made all significant decisions in the exercise of reasonable

 professional judgment.” 466 U.S. at 690. “[A] court deciding an actual ineffectiveness claim

 must judge the reasonableness of counsel’s challenged conduct on the facts of the particular

 case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

        “An error by counsel, even if professionally unreasonable, does not warrant setting

 aside the judgment of a criminal proceeding if the error had no effect on the judgment.”

 Strickland, 466 U.S. at 691. To demonstrate prejudice, the defendant must show “a

 reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.” 466 U.S. at 691. A reasonable probability is a

 “probability sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

        Strickland cautions that “strategic choices made after thorough investigation of law

 and facts relevant to plausible options are virtually unchallengeable.” Strickland, 466 U.S. at

 690–91. A defendant cannot meet his burden by showing that the avenue chosen by counsel

 was unsuccessful. White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Because the


                                               5
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 6 of 82 PageID 2628




 standards under Strickland and AEDPA are both highly deferential, “when the two apply in

 tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105. “Given the double deference due,

 it is a ‘rare case in which an ineffective assistance of counsel claim that was denied on the

 merits in state court is found to merit relief in a federal habeas proceeding.’” Nance v.

 Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303 (11th Cir. 2019) (citation omitted).

        The state appellate court affirmed in a decision without an opinion the post-

 conviction court’s order denying Moore’s ineffective assistance of counsel claims. (Doc.

 11-8 at 384) A federal court “‘look[s] through’ the unexplained decision to the last related

 state-court decision that does provide a relevant rationale [and] presume[s] that the

 unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192

 (2018).

        Because the post-conviction court recognized that Strickland governed the claims

 (Docs. 11-7 at 159–60 and 11-8 at 42–43), Moore must show that the state court either

 unreasonably applied Strickland or unreasonably determined a fact.

                                           MERITS

 Ground One

        Moore contends that a doctor diagnosed him with attention deficit hyperactivity

 disorder which rendered him unable to consult with or assist trial counsel with his defense.

 (Doc. 1 at 6–7) He contends that trial counsel knew about the diagnosis and Moore’s mental

 health treatment for the diagnosis. (Doc. 1 at 7) He asserts that trial counsel was ineffective

 for not moving for a competency evaluation before trial. (Doc. 1 at 6–7) The post-conviction

 court denied the claim as follows (Doc. 11-8 at 43–46) (state court record citations omitted):

               The Defendant claims that counsel was ineffective for failing to
               request a competency determination prior to proceeding to trial.


                                               6
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 7 of 82 PageID 2629




            A claim of ineffective assistance of counsel for failing to
            investigate a defendant’s mental health or seek a competency
            evaluation is cognizable in a motion for postconviction relief.
            Watts v. State, 82 So. 3d 1215, 1216 (Fla. 2d DCA 2012) (“[T]he
            narrow argument that counsel was ineffective for failing to raise
            a defendant’s competency is cognizable in a rule 3.850 motion.”)
            (internal citation omitted).

            A defendant’s competence is essentially a measure of “‘whether
            he has sufficient present ability to consult with his lawyer with a
            reasonable degree of rational understanding — and whether he
            has a rational as well as factual understanding of the proceedings
            against him.’” Dusky v. United States, 362 U.S. 402, 402 (1960);
            see also Fla. R. Crim. P. 3.211(a)(2)(A). “To satisfy the deficiency
            prong based on counsel’s handling of a competency issue, the
            postconviction movant must allege specific facts showing that a
            reasonably competent attorney would have questioned
            competence to proceed.” Thompson v. State, 88 So. 3d 312, 319
            (Fla. 4th DCA 2012). In order to demonstrate prejudice, the
            defendant must “set forth clear and convincing circumstances
            that create a real, substantial and legitimate doubt as to [his or
            her] competency.” Id. In other words, a defendant must
            demonstrate “actual incompetency.” Id. “Mere conclusory
            allegations are not sufficient to meet this burden.” Atwater v.
            State, 788 So. 2d 223, 229 (Fla. 2001) (citing Kennedy v. State, 547
            So. 2d 912 (Fla. 1989)). In addition, the mere fact that a
            defendant may have mental health diagnoses, substance abuse
            issues, or be prescribed psychotropic medication does not
            necessarily indicate that he or she is incompetent to proceed to
            trial or to enter a plea. See Thompson, 88 So. 3d at 319 (“[N]either
            low intelligence, mental deficiency, nor bizarre, volatile, and
            irrational behavior can be equated with mental incompetence to
            stand trial.”) (quoting Medina v. Singletary, 59 F.3d 1095, 1107
            (11th Cir. 1995)).

            The Defendant alleges that because of his Attention Deficit
            Hyperactivity Disorder (ADHD), he was suffering from
            symptoms which “rendered him unable to consult with his
            attorney with a reasonable degree of rational understanding and
            assist him with presenting a defense” because of his “inability to
            maintain organized thought or understand what his attorney
            conveyed to him concerning his case.” He indicates that counsel
            relayed his observations of the Defendant’s symptoms to the
            Court during a pretrial hearing on February 17, 2010, including
            that the Defendant has poor concentration and judgment, that
            he “gets hyper,” and that this behavior tended to interfere with


                                             7
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 8 of 82 PageID 2630




            their communication. The Defendant contends that such
            observations, in addition to counsel’s awareness of the
            Defendant’s mental health history, which included being
            committed several times under the Baker Act, would have led
            any reasonably competent attorney to question whether he was
            competent to proceed. He asserts that because of counsel’s
            failure to move for a competency determination “there exists a
            real, substantial, and legitimate doubt” as to the Defendant’s
            competency at trial. The State was directed to respond to this
            claim.

            In its response, the State contends that counsel was not deficient
            because the Defendant was evaluated and was not incompetent
            prior to or during trial. The State points out that during the
            course of a Nelson6 hearing held on February 17, 2010, defense
            counsel indicated that he was going to have Dr. Carpenter
            evaluate the Defendant. The State also notes that after the
            Defendant was convicted, at the sentencing hearing, counsel
            explained that he did have the Defendant evaluated and that the
            Defendant suffers from a “cyclothymic disorder,” which is a type
            of bipolar disorder. Accordingly, the State argues that counsel
            did have the Defendant evaluated and that expert found that the
            Defendant had a mental health problem but not one that arose
            to the level of incompetence.
                   6
                    Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA
                   1973).

            Furthermore, the State contends that a thorough review of the
            record reveals that the Defendant was competent to stand trial.
            More specifically, the State points to the Nelson hearing to
            demonstrate that the Defendant had a sufficient present ability
            to consult with counsel and had a rational, as well as factual,
            understanding of the pending proceedings. The State alleges that
            at the Nelson hearing, the Defendant was able to articulate
            exactly why he felt counsel was ineffective, and was able to
            testify relevantly to the matter at hand. The State alleges that the
            Defendant complained that counsel had not given him the entire
            discovery in his case and that he had requested the bond hearing
            transcript because the victim had made statements that could
            potentially be used as impeachment. The State indicates that the
            Defendant explained that he was trying to help counsel point out
            inconsistencies in the victim’s statements but was unable to do
            so with the incomplete discovery. Additionally, the State points
            out that the Defendant was able to articulate his concern that
            counsel had previously suggested they make an offer and that


                                             8
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 9 of 82 PageID 2631




            counsel’s position on what was a reasonable offer had changed
            since that meeting without any apparent justification. The State
            alleges that throughout the Nelson hearing, the Defendant
            exhibited appropriate courtroom behavior by speaking in turn
            and apologizing when he interrupted another party. The State
            points out that when asked questions throughout the Nelson
            hearing, the Defendant was able to respond appropriately to each
            of those questions.

            Additionally, the State contends that going into and during the
            course of the trial, the Defendant’s behavior and statements
            further demonstrated that he understood exactly what was
            happening. The State alleges that prior to jury selection, the
            Defendant made another plea offer which the State rejected and
            commented that the Defendant refuses to make an offer that
            includes a sex crime conviction because he discussed the
            consequences of that conviction with other inmates in jail. The
            State contends that this shows a clear understanding of the
            ramifications of a conviction. The State further points out that at
            the conclusion of the State’s case, the trial court engaged the
            Defendant under oath about his decision to testify. The State
            indicates that at that time, the Defendant indicated that he was
            not taking any medication and that he had a clear mind. The
            State points out that twice the Defendant indicated that he was
            not confused at all. The State alleges that the Defendant also told
            the Court that he had a clear mind the day before. The State
            alleges that the Defendant testified in his own defense; and, that
            throughout his testimony, he stayed on topic and testified
            relevantly.

            Although the record reflects that defense counsel had the
            Defendant evaluated, it is not clear that such evaluation was for
            purposes of determining the Defendant’s competency to stand
            trial. Nonetheless, the Defendant’s argument is refuted by the
            record. As noted above, the test for competency asks “‘whether
            [a defendant] has sufficient present ability to consult with his
            lawyer with a reasonable degree of rational understanding — and
            whether he has a rational as well as factual understanding of the
            proceedings against him.’” Hill v. State, 473 So. 2d 1253, 1257
            (Fla. 1985) (quoting Dusky, 362 U.S. at 402). In this instance, the
            record makes clear that the Defendant was competent at the time
            of trial. During a pre-trial discussion on the morning of trial, the
            Defendant indicated that he understood the possible
            consequences of going to trial and that he wanted to proceed.
            Additionally, the Defendant’s communication with the Court
            regarding whether or not the Defendant was satisfied with the


                                             9
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 10 of 82 PageID 2632




                jury selection indicates competence. As the State points out, the
                Defendant demonstrated a sufficient ability to consult with his
                lawyer and a rational understanding of the proceedings against
                him at his Nelson hearing. Additionally, the Defendant did testify
                in his own defense, and his testimony indicates competence. In
                light of the foregoing, the record refutes the Defendant’s claim
                that counsel was ineffective for failing to investigate his
                competency. The Court finds that counsel was not ineffective [ ]
                nor was the Defendant prejudiced. [The ground] is therefore
                denied.

         At a hearing just before trial, the trial court addressed Moore as follows (Doc. 11-8 at

 248):

                [Prosecutor:]         Judge, he scores 20 years to life. Received
                                      an offer last week of a felony battery and
                                      five years DOC, which was rejected —

                [Court:]              Oh, okay.

                [Prosecutor:]         — by the State and the victim.

                [Court:]              Okay. All right. So, Mr. Moore.

                [Moore:]              Yes, ma’am.

                [Court:]              You understand that if you are convicted,
                                      you could receive up to life in prison, as a
                                      sentence on these charges; do you
                                      understand?

                [Moore:]              Yes, ma’am, I do.

                [Court:]              Okay. And we’re going to be starting the
                                      trial today, so you could still try to work
                                      something out with the State if you wanted
                                      to.

                [Moore:]              Okay. Yes, ma’am.

                [Court:]              You know, in the next few minutes, things
                                      happen sometimes, but — and feel free to
                                      do that if you wanted to. If it doesn’t get
                                      worked out, we’ll have the trial. And you




                                                10
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 11 of 82 PageID 2633




                                    need to know you could — you’re facing
                                    life in prison on these charges.

               [Moore:]             I understand.

               [Court:]             Okay. All right. So, we’ll let you go back
                                    and get your clothes together.

               [Moore:]             All right. Thank you.

               [Court:]             Okay.

               (The defense attorney and the defendant have a conversation.)

               [Moore:]             Thank you, your Honor. I appreciate your
                                    time.

               [Court:]             Sure.

        After jury selection, the trial court conducted a colloquy with Moore as follows (Doc.

 11-8 at 101–02):

               [Court:]             And would you state your full name?

               [Moore:]             Andreau Lane Moore.

               [Court:]             And how old are you, Mr. Moore?

               [Moore:]             Thirty-five.

               [Court:]             Okay. And have you been paying attention
                                    this morning during the jury selection?

               [Moore:]             Yes, ma’am, I have.

               [Court:]             Did you see the seating chart that has all
                                    the jurors on it?

               [Moore:]             Yes, ma’am, I did.

               [Court:]             All right. And did you get an opportunity
                                    to consult with Mr. McClure, your
                                    attorney, about who you wanted to use
                                    strikes on and who you wanted to keep for
                                    the jury?


                                              11
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 12 of 82 PageID 2634




               [Moore:]              Yes, ma’am.

               [Court:]              And based on that seating chart, do you
                                     realize who the jurors are that are picked
                                     now?

               [Moore:]              Yes, ma’am, I do.

               [Court:]              Okay. And are you satisfied with those
                                     jurors to be your jury for the trial?

               [Moore:]              Yes, ma’am, I am.

               [Court:]              Okay. Did you need any more time to
                                     speak to Mr. McClure about that?

               [Moore:]              No, ma’am.

               [Court:]              Okay. All right. Thank you.

               [Moore:]              Thank you.

        Before Moore testified, the trial court conducted an additional colloquy with Moore

 as follows (Doc. 11-3 at 271–75):

               [Court:]              All right. State your full name.
               [Moore:]              Andreu Lane Moore.

               [Court:]              And you can put your hand down?

               [Moore:]              Yes, ma’am.

               [Court:]              And, Mr. Moore, what is your age?

               [Moore:]              Thirty-five.

               [Court:]              And how far have you gone in school?

               [Moore:]              Graduated.

               [Court:]              From high school?

               [Moore:]              GED.




                                               12
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 13 of 82 PageID 2635




             [Court:]         Okay. Can you read and write?

             [Moore:]         Yes, ma’am?

             [Court:]         Are you currently under the influence of
                              drugs, alcohol or medication of any kind?

             [Moore:]         No, ma’am.

             [Court:]         Okay. And you’ve been at the jail. So do
                              they prescribe any medication for you
                              there?

             [Moore:]         I’m not on any right now, your Honor.

             [Court:]         Okay. So do you have a clear mind right
                              now?

             [Moore:]         Yes, ma’am.

             [Court:]         So some is prescribed but you haven’t
                              take[n] any today?

             [Moore:]         I haven’t been taking it for [awhile].

             [Court:]         Okay. Do you have any confusion
                              whatsoever?

             [Moore:]         No, ma’am.

             [Court:]         Okay. So you have a perfectly clear mind
                              today in your trial?

             [Moore:]         Yes, ma’am.

             [Court:]         Did you have a clear mind yesterday?

             [Moore:]         Yes, ma’am, I did.

             [Court:]         And you heard all of the testimony
                              yesterday and today?

             [Moore:]         Yes, ma’am.




                                        13
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 14 of 82 PageID 2636




             [Court:]         All right. And so your attorney tells me
                              you’ve decided you want to testify in the
                              trial.

             [Moore:]         Yes, ma’am.

             [Court:]         All right. Now, you understand if you
                              testify, the state attorney can cross-
                              examine you?

             [Moore:]         Yes, ma’am.

             [Court:]         Okay. And that if you chose not to testify,
                              you could not be cross-examined. You
                              couldn’t be asked any questions. Do you
                              understand?

             [Moore:]         Yes, ma’am. I understand.

             [Court:]         And while you may have consulted with
                              your attorney about that, you understand
                              that’s your own independent decision?

             [Moore:]         Yes, ma’am, I do.

             [Court:]         Okay. And you understand you fully have
                              the right to remain silent if that’s what you
                              wanted to do?

             [Moore:]         Yes, ma’am.

             [Court:]         Has anyone forced you, threatened you or
                              coerced you to testify?

             [Moore:]         No, ma’am.

             [Court:]         Has anyone put any pressure on you in any
                              way —

             [Moore:]         No.

             [Court:]         — to suggest to you or make you feel like
                              you had to testify?

             [Moore:]         I feel like it’s in my best interest.




                                        14
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 15 of 82 PageID 2637




               [Court:]              Okay. And that’s your own independent
                                     decision.

               [Moore:]              Yes, ma’am, it is.

               [Court:]              Okay. Do you need any further time to
                                     speak with your attorney about your
                                     decision?

               [Moore:]              No, ma’am.

               [Court:]              Okay. Because when the jury comes back
                                     in, which is [going to] be right now, then
                                     you would be called to testify.

               [Moore:]              I understand.

               [Court:]              Okay. All right. Then I do find that your
                                     decision to testify is freely, voluntarily,
                                     knowingly and intelligently made. . . .

        Moore testified in his own defense at trial. Moore told the jury about his background,

 described his relationship with the victim, identified several times when he and the victim

 argued, and described in detail what happened on the night of the crimes. (Doc. 11-8 at

 198–239) Moore claimed that the victim invited him to her home, both had consensual sex,

 and the two physically fought after the consensual sex. (Doc. 11-8 at 409–21)

        Lastly, a year before trial, Moore moved to discharge trial counsel. (Doc. 11-8 at 66)

 At a hearing on the motion, Moore articulated in detail why he wanted to discharge counsel.

 (Doc. 11-8 at 66–68) When the trial court denied Moore’s request to discharge trial counsel,

 Moore demanded to proceed pro se. (Doc. 11-8 at 79) The trial court conducted an additional

 colloquy with Moore to comply with Faretta v. California, 422 U.S. 806 (1975). (Doc. 11-8 at

 79–89) Moore responded coherently to the trial court’s questions, showed disappointment

 when the trial court refused to discharge counsel, and decided to continue with representation

 by trial counsel. (Doc. 11-8 at 79–89)


                                              15
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 16 of 82 PageID 2638




        Because the record refutes the contention that Moore was incompetent to proceed,

 trial counsel was not ineffective and the state court did not unreasonably apply Strickland.

 Dusky v. United States, 362 U.S. 402, 402 (1960) (holding that the test for incompetency is

 “whether [the defendant] has sufficient present ability to consult with his lawyer with a

 reasonable degree of rational understanding — and whether he has a rational as well as factual

 understanding of the proceedings against him”); Rivers v. Turner, 874 F.2d 771, 774 (11th Cir.

 1989) (“Claims of incompetency to stand trial should not be considered in habeas corpus

 proceedings unless the facts are sufficient to positively, unequivocally and clearly generate a

 real, substantial and legitimate doubt as to the mental capacity of the petitioner to

 meaningfully participate and cooperate with counsel during a criminal trial.”) (internal

 quotation marks and citation omitted); Alexander v. Dugger, 841 F.2d 371, 375 (11th Cir. 1988)

 (“Alexander has made only conclusory allegations that he was incompetent to stand trial; he

 gives no concrete examples suggesting that at the time of his trial he did not have the ability

 to consult with his lawyer or that he did not understand the proceedings against him.”).

 Ground One is denied.

 Ground Two

        Moore asserts that trial counsel was ineffective for not investigating and presenting an

 involuntary intoxication defense. (Doc. 1 at 9–10) He contends that trial counsel knew that

 doctors treated Moore for mental illness and had prescribed him Vyvanse, which has side

 effects including uncontrollable anger, emotional outbursts, paranoia, auditory and visual

 hallucinations, mania, depression, and psychosis. (Doc. 1 at 9) At her deposition the victim

 testified that Moore suffered from mental illness, had abused crystal methamphetamine and

 alcohol, and acted bizarrely and threatened to kill himself during the crimes. (Doc. 1 at 9) The



                                               16
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 17 of 82 PageID 2639




 post-conviction court denied the claim as follows (Doc. 11-8 at 47–50) (state court record

 citations omitted):

               [T]he Defendant claims that counsel was ineffective for failing to
               investigate and pursue an involuntary intoxication defense due
               to the Defendant’s diagnosis of ADHD. . . . [T]he Defendant
               indicates that defense counsel was aware of the Defendant’s
               ADHD diagnosis and explained his observation of the
               Defendant’s behavior at a pretrial hearing on February 17, 2010.
               In support of this claim, the Defendant asserts that he was
               prescribed Vyvanse for the treatment of his ADHD, and that he
               was advised by defense counsel that Vyvanse had a known side
               effect of causing uncontrollable anger and emotional outbursts.
               He argues that had counsel conducted further research into this
               medication, he would have learned that other relevant adverse
               reactions include “paranoia, being suspicious, and believing
               things that are not true or real.” The Defendant asserts that “it is
               highly probable that, at the time of the offense, [he] could not
               form the specific intent elements of his convictions” and that
               there is a reasonable probability that he would have been found
               not guilty by reason of involuntary intoxication had counsel
               investigated and pursued that defense. The State was directed to
               respond to this claim.

               In its response, the State contends that defense counsel was not
               deficient for failing to pursue an involuntary intoxication defense
               because it was not supported by the evidence. First, the State
               alleges that while the Defendant points to the victim’s deposition
               as support for his contention that he had ADHD, the victim
               specifically testified that, while he had been diagnosed with that
               condition, the Defendant’s physician prescribed him Stratara,
               not Vyvanse, and that the Defendant had taken himself off his
               medication at the time of the offense.

               Moreover, the State contends that even if the Defendant was
               taking Vyvanse at the time of the offense, the evidence still does
               not support a finding that the Defendant was involuntar[ily]
               intoxicated. The State alleges that in order to prove that the
               defense applies, the Defendant must prove that he was
               intoxicated to the point that either he was unable to form the
               specific intent to commit the crime or that he was insane at the
               time of the offense. Accordingly, the State argues that because
               the defense of involuntary intoxication only applies to cases in
               which a specific intent was required it would not have been a
               defense to the sexual battery charges in this case; rather, it would


                                               17
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 18 of 82 PageID 2640




             only have been a defense to the burglary and felony criminal
             mischief charges. However, the State argues that the evidence
             adduced at trial showed that the Defendant was completely
             aware of his actions once he arrived at the victim’s home. The
             State points out that the Defendant’s testimony included a full
             acknowledgement of driving to the victim’s home, beating her,
             and damaging her property. The State alleges that at no point did
             the Defendant say that he was out of control or that he did not
             understand or remember what he was doing. Indeed, the State
             contends that the Defendant’s testimony demonstrates a full
             recollection of his actions; he simply disputes the victim’s
             position that the entry and sexual contact were not consensual.
             The State alleges that after the Defendant left the scene of the
             crime he called the victim and acknowledged that what he had
             done was wrong. Furthermore, the State contends that neither
             the testimony from the victim nor the Defendant’s own account
             of the events reference any indication of any intoxication, let
             alone intoxication to the extent that the Defendant did not have
             the intent to commit the crimes with which he was charged. The
             State contends that had defense counsel sought this defense it is
             unlikely that the Court would have allowed such evidence or the
             involuntary intoxication instruction, and that no jury would
             have been convinced of this theory.

             The Court finds the Defendant’s claim is without merit. First, the
             Court notes that the Defendant’s claim is refuted by the record.
             As the State points out, the Defendant’s reference to the victim’s
             deposition as support of his contention that he was involuntarily
             intoxicated at the time of the offenses is misplaced. In fact, the
             victim stated in her deposition that the Defendant had been
             prescribed Stratara for his ADHD, and not Vyvanse.
             Additionally, the victim indicated that the Defendant had taken
             himself off of the ADHD medication and had been off of it for a
             while when the offenses occurred. Furthermore, during
             sentencing, defense counsel indicated to the Court that the
             Defendant has ADHD “which at the time of this offense was
             unmedicated.” Thus, as the record reflects that the Defendant
             was not on any prescribed medication at the time of the offenses,
             an involuntary intoxication defense would not have been viable.
             Accordingly, counsel was not deficient and the Defendant was
             not prejudiced.

             In an abundance of caution, the Court will analyze the
             Defendant’s claim as if he were in fact taking Vyvanse at the time
             of the offenses, as alleged in his motion. An accused may be
             completely relieved of criminal responsibility if, because of


                                            18
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 19 of 82 PageID 2641




             involuntary intoxication, he was temporarily rendered legally
             insane at the time he committed the offense. Brancaccio v. State,
             698 So. 2d 597, 599 (Fla. 4th DCA 1997). In order to establish
             an involuntary intoxication defense, a defendant must first
             present sufficient evidence that an intoxicated condition was
             brought about by the introduction into the defendant’s body “of
             any substance which he does not know and has no reason to
             know has a tendency to cause an intoxicated or drugged
             condition.” Brancaccio, 698 So. 2d at 600 n.4. “The defendant
             would then have the burden to prove that this involuntary
             intoxication rendered him unable to understand what he was
             doing and to understand the consequences of his actions, or if he
             did understand, that he was unable to know that his actions were
             wrong.” Brancaccio v. State, 27 So. 3d 739, 740–41 (Fla. 4th DCA
             2010). Moreover, involuntary intoxication is not a defense to
             general intent crimes.

             In the instant case, sexual battery is a general intent crime to
             which involuntary intoxication is not a defense. See Wright v.
             State, 675 So. 2d 1009, 1010 (Fla. 2d DCA 1996). Accordingly,
             counsel was not ineffective for failing to pursue such a defense
             for purposes of the two sexual battery charges. As to the specific
             intent crimes of burglary and criminal mischief, the Court finds
             that an involuntary intoxication defense would not have
             succeeded because the evidence demonstrates that the Defendant
             understood what he was doing, understood the consequences of
             his actions, and knew that his actions were wrong; thus, the
             Defendant was not prejudiced. More specifically, the Defendant
             gave a clear and detailed account of the events of the night at
             issue during his testimony. Additionally, the Defendant gave
             specific details relating to his state of mind that night. He testified
             that while they were engaging in vaginal intercourse, he
             attempted anal intercourse with her but she was not really into it
             so they switched back to vaginal intercourse. Additionally, he
             asked “if she was back on her pill,” so that he could ejaculate in
             her. The Defendant recalled that following the intercourse, he
             and the victim got into an argument about cheating on each other
             and he admitted to breaking her phone after looking through it.
             The Defendant testified that he then went to leave the victim’s
             home and she threw a perfume bottle at him and popped his
             finger. The Defendant further testified that at that point he could
             feel the pain in his hand and got mad and hit and kicked the
             victim. He testified that he pulled a pocket knife out and cut her
             [television] because he thought that would make her even
             madder. He further testified that he cut the victim’s hair; was
             mad at himself and flipped the victim’s table over; and then went


                                               19
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 20 of 82 PageID 2642




               and sat down because he knew he “went way too far.” Once he
               looked back up at the victim and saw her injuries, the Defendant
               testified that he apologized to her and told her to “call the law.”
               The Defendant testified that he admitted to the victim that he
               was going to jail, advised the victim to just call the police, and
               was apologizing. The Defendant further testified that when he
               left the victim’s home, he called the victim and left her a message
               indicating that he was going to hell for what he did. The Court
               finds that this testimony demonstrates that the Defendant
               understood his actions and the possible consequences of his
               actions; and, that he knew that his actions were wrong. In other
               words, the affirmative defense of involuntary intoxication was
               not a viable defense in the Defendant’s case. Accordingly, the
               Defendant was not prejudiced by counsel’s failure to raise this
               defense. [The ground] is therefore denied.

        The record refutes Moore’s claim that he was taking Vyvanse at the time of the crimes.

 At her deposition, the victim testified as follows (Doc. 11-8 at 271):

               [Trial counsel:]       Did he have         mental    health
                                      problems?

               [Victim:]              He?

               [Trial counsel:]       Yes.

               [Victim:]              Oh, most definitely. He abused
                                      crystal meth, and he drank
                                      frequently, and he was very
                                      paranoid and very, you know, just
                                      accused me of these crazy things,
                                      like I said, you know, having a
                                      relationship with my stepfather,
                                      which is just disgusting.

               [Trial counsel:]       Did he have a diagnosis or seek
                                      treatment for mental health
                                      problems?

               [Victim:]              He went to — yeah. He went to
                                      treatment, if you can call it that. I
                                      was like, you need help; you need
                                      help; you need help. So he made an
                                      appointment with this guy and he
                                      put him on ADHD medication. I’m


                                                20
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 21 of 82 PageID 2643




                                   not going to say he didn’t have
                                   ADHD, but I really think the use of
                                   the crystal meth totally, like,
                                   screwed up his head and, like,
                                   thinking processes and stuff like
                                   that. I don’t think he, you know,
                                   I’m not a psychiatrist or anything by
                                   any means, but I don’t — it didn’t
                                   help him. I mean, it did a little bit,
                                   it calmed him down a little bit, and
                                   they even put him on anti-seizure
                                   medication to try to get his brain to
                                   stop, you know, racing constantly.
                                   But he didn’t stay on it like —

              [Trial counsel:]     You didn’t notice any difference?

              [Victim:]            I mean, well a little bit, and then,
                                   you know, he would take himself
                                   off of it, so he did that twice. He got
                                   on one medication that when — the
                                   anti-seizure was the first one, and
                                   then he didn’t like how that made
                                   him feel, so he took himself off of
                                   that and went to a doctor — he went
                                   back to the doctor, or it may have
                                   been a different doctor, I’m not
                                   sure, he went to a couple, and they
                                   put him on Stratara, his ADHD
                                   medication.

              [Trial counsel:]     Was he on that during this event?

              [Victim:]            No, he had taken himself off that for
                                   — he had been off of that for a
                                   while.

 Also, at the sentencing hearing, trial counsel advised the trial court that an expert who

 evaluated Moore’s mental health diagnosed him with bipolar disorder and attention deficit

 hyperactivity disorder, “which at the time of this offense was unmedicated and is probably

 what cause the extreme rage.” (Doc. 11-8 at 242–43)




                                             21
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 22 of 82 PageID 2644




          Whether the involuntary intoxication defense applies to the crime of sexual battery is

 an issue of state law, and a state court’s determination of state law receives deference in federal

 court. Pinkney v. Sec’y, Dep’t Corrs., 876 F.3d 1290, 1297 (11th Cir. 2017). Sexual battery is a

 general intent crime for which involuntary intoxication is not a defense. Daniels v. State, 313

 So. 3d 247, 253 (Fla. 1st DCA 2021) (“[E]vidence of involuntary intoxication is admissible

 only to negate the intent required for specific intent crimes.”); Orme v. State, 896 So. 2d 725,

 736 (Fla. 2005) (“Sexual battery is a general intent crime to which voluntary intoxication is

 not a defense.”). Consequently, trial counsel was not ineffective for failing to request the

 involuntary intoxication instruction for that offense. Pinkney, 876 F.3d at 1297 (“[A]n

 attorney will not be held to have performed deficiently for failing to perform a futile act, one

 that would not have gotten his client any relief.”).

          Burglary and criminal mischief are specific intent crimes. T.A.W. v. State, 113 So. 3d

 879, 881 (Fla. 2d DCA 2012) (“Burglary, of course, is a specific intent crime.”); R.E. v. State,

 13 So. 3d 97, 98 (Fla. 4th DCA 2009) (“A defendant must possess the specific intent to

 damage the property of another to be found guilty [of criminal mischief].”). For the

 involuntary intoxication defense, “[t]he defendant must show that he ‘unexpectedly bec[ame]

 intoxicated by prescribed medication that [wa]s taken in a lawful manner.’” Jacobson v. State,

 171 So. 3d 188, 190 (Fla. 4th DCA 2015). “The defendant [ ] then [has] the burden to prove

 that this involuntary intoxication rendered him unable to understand what he was doing and

 to understand the consequences of his actions, or if he did understand, that he was unable to

 know that his actions were wrong.” Brancaccio v. State, 27 So. 3d 739, 741 (Fla. 4th DCA

 2010).




                                                 22
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 23 of 82 PageID 2645




        At trial, Moore testified with a clear and lucid recollection of the events on the evening

 of the crimes and acknowledged that he showed remorse for what he had done. Moore

 described having sexual intercourse with the victim, getting into an argument, hitting and

 kicking her, slashing her television with a pocketknife, and cutting her hair. (Doc. 11-8 at

 215–22) Afterwards, Moore was mad at himself, flipped a table, threatened to kill himself,

 apologized to the victim several times, told the victim to call the police, lamented that he was

 going to jail, and later left her a voicemail that he was going to go to hell for what he had

 done. (Doc. 11-8 at 220–223) Moore admitted that he beat the victim but denied that forced

 his way into the victim’s home or sexually battered her.

        Because Moore’s own testimony would have undermined the involuntary intoxication

 defense, the defense would not have succeeded at trial. Butler v. State, 891 So. 2d 1185, 1186

 (Fla. 4th DCA 2005); Bourriague v. State, 820 So. 2d 997, 999 (Fla. 1st DCA 2002).

 Consequently, trial counsel was not ineffective and the state court did not unreasonably apply

 Strickland. White v. Singletary, 972 F.2d 1218, 1221 (11th Cir. 1992) (holding that trial counsel

 was not ineffective for failing to present an intoxication defense because “[the petitioner’s]

 acts [were] hardly consistent with a person so impaired as to be unable to form the intent

 required for committing the crime charged”); Presnell v. Zant, 959 F.2d 1524, 1533 (11th Cir.

 1992) (holding that trial counsel was not ineffective for failing to present an insanity defense

 because “[the] petitioner had failed to produce any evidence whatsoever to support any claim

 of insanity”) (internal quotations omitted). Accord Baldwin v. Blackburn, 653 F.2d 942, 947 (5th

 Cir. Unit A 1981) (“Appellant precipitated the abandonment of the intoxication defense when

 he testified on cross-examination that he was fully conscious of his activities on the night of

 the murder.”). Ground Two is denied.



                                                23
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 24 of 82 PageID 2646




 Ground Three

        Moore asserts that trial counsel was ineffective for neither investigating nor contesting

 evidence concerning the amount of damages for the criminal mischief conviction. (Doc. 1 at

 11–13) The prosecution charged Moore with criminal mischief for damage to the victim’s

 television in excess of $1,000.00. (Doc. 1 at 12) Moore contends that trial counsel should have

 impeached the victim with her prior inconsistent statement concerning the value of the

 television (“Sub-claim A”), objected to the victim’s hearsay testimony about the value of the

 television (“Sub-claim B”), and presented evidence to show that the television was worth

 $800.00. (“Sub-claim C”). (Doc. 1 at 12–13)

        Sub-claim A

        Moore asserts that trial counsel was ineffective for not impeaching the victim with her

 prior inconsistent statement concerning the value of the victim’s television. (Doc. 1 at 12) The

 post-conviction court denied the sub-claim as follows (Doc. 11-8 at 50–51) (state court record

 citations omitted):

               The Defendant argues that counsel was ineffective for failing to
               impeach the victim with her prior inconsistent statements
               concerning the price of the television that was damaged. He
               asserts that the victim provided inconsistent statements regarding
               the value of the television in her initial statement to law
               enforcement, at her deposition, and during her trial testimony.
               The Defendant alleges that counsel’s failure to impeach the
               victim with her prior inconsistent statements left it up to the jury
               to determine the value of the damage to the television set. He
               further alleges that the outcome of the trial would have been
               different had counsel so impeached the victim because the jury
               would have found the Defendant guilty of a misdemeanor and
               not the felony of which he was convicted. The State was directed
               to respond to this claim.

               In its response, the State contends that counsel was not deficient
               because defense counsel did indeed impeach the victim’s
               testimony about the cost of the [television] with her deposition


                                               24
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 25 of 82 PageID 2647




               testimony. As the State correctly points out, during cross-
               examination of the victim, defense counsel asked: “When I took
               your deposition, ma’am, on page 46, line 10, you said, I really
               don’t know. I tried to look it up, you know, to see how much it’s
               worth, but I couldn’t find anything.” Counsel then asked: “It’s at
               page 46, ma’am. So is it a fair statement that you really don’t
               know how much this thing is worth?” The victim responded,
               “Right. I saw different things. I could not find for[-]definite, you
               know, because people could try to sell things for however much
               they want.” Accordingly, the Court finds that counsel was not
               deficient because counsel did impeach the victim with her prior
               deposition testimony and got her to admit that she did not know
               the value of the television set. Therefore, [the sub-claim] is
               denied.

        The state court accurately quoted the victim’s testimony on cross-examination. (Doc.

 11-8 at 177–78) Trial counsel successfully impeached the victim at trial with her inconsistent

 deposition testimony concerning the value of the television. (Doc. 11-8 at 177–78) When

 confronted with her inconsistent statement, the victim admitted that she did not know how

 much the television was worth. (Doc. 11-8 at 177) Consequently, the state court did not

 unreasonably determine that the record refutes the sub-claim.

        Sub-claim B

        Moore asserts that trial counsel was ineffective for not objecting to the victim’s hearsay

 testimony about the value of the television. (Doc. 1 at 12) The post-conviction court denied

 the sub-claim as follows (Doc. 11-8 at 51–52) (state court citations omitted):

               [T]he Defendant claims that counsel was ineffective for failing to
               object to the victim’s hearsay testimony concerning the price of
               the television. He argues that the victim’s testimony regarding
               the price of the television amounted to inadmissible hearsay
               because she did not purchase the television, but instead received
               it as a gift, and further testified that “people on the internet were
               trying to sell the same model for $1000.00.” The Defendant
               alleges that counsel’s failure to object to the victim’s hearsay left
               it up to the jury to determine the value of the damage to the
               television set. He further alleges that the outcome of the trial
               would have been different had counsel so objected because the


                                                25
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 26 of 82 PageID 2648




              jury would have found the Defendant guilty of a misdemeanor
              and not the felony of which he was convicted. The State was
              directed to respond to this claim.

              In its response, the State contends that the Defendant was not
              prejudiced by the victim’s testimony regarding the cost of the
              [television] because . . . defense counsel did impeach the victim
              with her prior statements and pointed out that she really had no
              idea how much the [television] cost at the time of its purchase or
              its current value. Additionally, the State contends that the
              criminal mischief charge did not specify that it was based solely
              on the damage to the [television]. Thus, the State argues that it
              could prove felony criminal mischief based on the totality of the
              property damage committed during this crime, which included:
              a hole in the wall from where the Defendant kicked the victim’s
              shoulder into the wall; two broken necklaces; a broken cell
              phone; a damaged glass coffee table; and the television.
              Accordingly, the State argues that the jury could certainly have
              found that the total cost of all of the damaged property, including
              the television, was over $1,000, proving the crime of felony
              criminal mischief.

              Because the felony information charging the Defendant with
              felony criminal mischief solely references damage to the
              television, the Court is not persuaded by the State’s argument
              that the charge of felony criminal mischief did not specify that it
              was based solely on the damage to the television. Nonetheless,
              the Court finds that the Defendant was not prejudiced by his
              counsel’s failure to object to the victim’s testimony concerning
              the price of the television. The statement with which the
              Defendant takes issue was actually elicited by defense counsel
              during cross-examination of the victim. In context, counsel was
              attempting to impeach the victim and get her to admit that she
              did not know the value of the television. Additionally, although
              defense counsel did not object to the testimony he himself
              elicited from the victim, counsel did comment on that specific
              piece of testimony as being “rank hearsay” during his closing
              argument. Accordingly, the Court finds that the Defendant was
              not prejudiced because counsel was attempting to impeach the
              victim and thereafter indicated to the jury that a portion of the
              testimony which he elicited was hearsay and unreliable. This
              claim is therefore denied.

       On cross-examination, trial counsel asked the victim if she learned from the internet

 how much the television was worth (Doc. 11-8 at 177):


                                              26
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 27 of 82 PageID 2649




             [Counsel:]       Okay. This television set, you had
                              said that you thought it might have
                              been $2,700. Could it have been
                              less?

             [Victim:]        Yeah. 27 — or actually it could
                              have been more. I’m not exactly
                              sure because —

             [Counsel:]       You tried to find out how much it
                              was worth and failed, right?

             [Victim:]        Yes.

             [Counsel:]       So you really don’t know what the
                              value of your set was back on
                              March 27?

             [Victim:]        Well, it was a few years old. So it
                              was considerably — like half of how
                              much it cost, if not less.

             [Counsel:]       Well, you can’t even really say that.
                              Isn’t it true you tried to check on the
                              internet and see how much it was
                              worth?

             [Victim:]        I did and I saw like $1,000 —

             [Counsel:]       Okay.

             [Victim:]        — on websites that people were
                              trying to sell them, the same exact
                              serial number, model number,
                              whatever you want to call it.

             [Counsel:]       When I took your deposition,
                              ma’am, on page 46, line 10, you
                              said, I really don’t know. I tried to
                              look it up, you know, to see how
                              much it’s worth, but I couldn’t find
                              anything.

             ...




                                        27
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 28 of 82 PageID 2650




                [Counsel:]             It’s [at] page 46, ma’am. So is it a
                                       fair statement that you really don’t
                                       know how much this thing was
                                       worth?

                [Victim:]              Right. I saw different things. I could
                                       not find a for[-]definite, you know,
                                       because people could try to sell
                                       things for however much they want.

                [Counsel:]             Right.

                [Victim:]              I could not find, I don’t know,
                                       something dating back that far
                                       saying how much, you know, it
                                       would be worth.

        The victim directly responded to trial counsel’s question and testified that she learned

 on the internet that the television was worth $1,000.00. (Doc. 11-8 at 177) Because trial

 counsel opened the door to the victim’s response, an objection to the testimony based on

 hearsay would not have succeeded. Thompson v. State, 648 So. 2d 692, 695 (Fla. 1994)

 (“Although we can sympathize with the defense attorney’s frustration in questioning a less

 than sophisticated witness, it is apparent from the record that this damaging hearsay response

 was invited by defense counsel’s question.”); Cartwright v. State, 885 So. 2d 1010, 1014 (Fla.

 4th DCA 2004) (“The primary consideration in deciding whether a party has opened the door

 to comments on cross-examination is whether the witness’s answer is responsive to the

 question asked. If it is, then it is considered invited error.”).

        After trial counsel confronted the victim on cross-examination with her inconsistent

 deposition testimony, the victim agreed that she “really [didn’t] know how much this thing

 was worth,” and she “could not find . . . something dating back that far saying how much,

 you know, it would be worth.” (Doc. 11-8 at 177) Instead of objecting to the victim’s

 testimony based on hearsay, trial counsel chose to successfully impeach the victim. By


                                                  28
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 29 of 82 PageID 2651




 choosing to impeach the victim, trial counsel discredited the victim’s overall credibility,

 including her credibility concerning the more serious charges. Hunt v. Comm’r, Ala. Dep’t

 Corrs., 666 F.3d 708, 724 (11th Cir. 2012) (“‘There is a strong presumption that counsel’s

 attention to certain issues to the exclusion of others reflects trial tactics rather than sheer

 neglect.’”) (quoting Richter, 562 U.S. at 109); Pearce v. State, 880 So. 2d 561, 569 (Fla. 2004)

 (“[I]ntroduction of a prior statement that is inconsistent with a witness’s present testimony is

 also one of the main ways to attack the credibility of a witness. . . . The theory of admissibility

 is not that the prior statement is true and the in-court testimony is false, but that because the

 witness has not told the truth in one of the statements, the jury should disbelieve both

 statements.”) (citations omitted).

        Also, trial counsel reminded the jury during closing argument that the victim’s

 testimony concerning the value of the television was unreliable (Doc. 11-8 at 240–41):

                [Trial counsel:]       Now, think about this in terms of what the
                                       State has to prove. They’ve proven that he
                                       did that, that he slashed it, that he did it
                                       willfully, that he did it maliciously. He
                                       wanted to get back at her. So he slashed
                                       this TV set. But what have they proven in
                                       terms of the value of that set? Well, [the
                                       victim] took the stand and said it was
                                       originally $2,700, but it was purchased at a
                                       time when these sets were brand new and
                                       it was high priced. So the price came down.

                                       And she tried to find how much it was
                                       worth. She actually said she got on the
                                       internet and learned that people were
                                       trying to sell these sets for $1,000 that were
                                       that same age. So was the set worth $1,000?
                                       Well, if you believe the internet, which is
                                       rank hearsay. And I would suggest to you
                                       that there really isn’t any competent proof
                                       of the value of that TV set. There was some




                                                 29
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 30 of 82 PageID 2652




                                      sort of effort made, but not proof beyond a
                                      reasonable doubt.

                                      Was there a criminal mischief, yes? No
                                      question, beyond a reasonable doubt. But
                                      did they prove the value beyond a
                                      reasonable doubt? I would suggest no, they
                                      didn’t, because you really don’t know what
                                      the value of that set is. You would have to
                                      speculate in order to convict him of the
                                      $1,000 or more. You would have to guess,
                                      well, it’s only a couple years old. Maybe it
                                      would be worth more than $1,000, but you
                                      don’t know by competent evidence.

 The jury convicted Moore of felony criminal mischief despite knowing that the defense

 believed the victim’s testimony concerning the value of the television was unreliable and

 untrustworthy.(Docs. 11-2 at 68 and 11-8 at 240–41) Because an objection to the victim’s

 testimony on cross-examination concerning the value of the television would not have

 succeeded and because Moore has not shown that the outcome at trial would have changed,

 the state court did not unreasonably apply Strickland. Strickland, 466 U.S. at 694; Pinkney, 876

 F.3d at 1297.

        Sub-claim C

        Moore asserts that trial counsel was ineffective for not presenting evidence that the

 television was worth $800.00. (Doc. 1 at 13) The post-conviction court denied this sub-claim

 as follows (Doc. 11-8 at 52) (state court record citations omitted):

                 [T]he Defendant claims that counsel was ineffective for failing to
                 obtain information concerning the original or replacement value
                 of the television, which the Defendant contends was sold by
                 retailers for $797.00 around the date the victim claimed to have
                 received it. He asserts that had counsel investigated the actual
                 retail price of the television, he would have been able to obtain
                 proof that it costs less than $1000.00. The Defendant contends
                 that had counsel obtained this information and presented it
                 during trial, it would have changed the outcome of his motion


                                                30
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 31 of 82 PageID 2653




               for judgment of acquittal. The State was directed to respond to
               this claim.

               In its response, the State contends that counsel was not deficient
               and the Defendant was not prejudiced because had counsel
               provided documentation that the television was worth $799 at
               the time of the offense, the jury would have easily combined that
               worth with the damage to the other property caused by the
               Defendant and found him guilty of felony criminal mischief.

               . . . [B]ecause the Defendant was charged with felony criminal
               mischief specifically relating to the damage to the television, the
               Court is not persuaded by the State’s argument that the jury
               could easily have totaled all of the damage to the victim’s
               property to an amount over $1,000. The Court notes that
               although the Defendant attaches to his motion an article
               indicating that a Sony Bravia LCD television costs around $799,
               the article specifically mentions that price in connection with a
               thirty-two inch television. As there is no evidence as to the size
               of the victim’s Sony Bravia LCD television, it is entirely
               speculative that her television was the same size as that
               advertised in the Defendant’s article clipping. Pure speculation
               cannot form the basis for postconviction relief. Johnson v. State,
               921 So. 2d 490, 503–04 (Fla. 2005); Solorzano v. State, 25 So. 3d
               19, 23 (Fla. 2d DCA 2009). Accordingly, this claim is denied.

        Attached to Moore’s post-conviction motion was an article from Consumer Reports

 News stating that a 32-inch Sony Bravia television cost $797.00 at Target and $767.00 at

 Wal-Mart. (Doc. 11-7 at 63) At trial, the victim presented no testimony about the size of her

 television. (Doc. 11-3 at 51–53, 98–100) The prosecution introduced into evidence a

 photograph of the victim’s television but the photograph lacked any indication whether the

 screen on the television was 32 inches. (Doc. 11-2 at 160) No other evidence proves the size

 of the screen. Consequently, the state court neither unreasonably determined that Moore’s

 claim was speculative nor unreasonably applied Strickland. Strickland, 466 U.S. at 693 (“It is

 not enough for the defendant to show that the errors had some conceivable effect on the

 outcome of the proceeding.”); Johnson v. Alabama, 256 F.3d 1156, 1187 (11th Cir. 2001)




                                               31
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 32 of 82 PageID 2654




 (“Johnson offers only speculation that the missing witnesses would have been helpful. This

 kind of speculation is ‘insufficient to carry the burden of a habeas corpus petitioner.’”)

 (citation omitted). Ground Three is denied.

 Ground Four

        Moore asserts that trial counsel was ineffective for not objecting to the jury verdict

 form. (Doc. 1 at 14–15) He contends that the verdict form for the burglary charge failed to

 require the jury to find that Moore both committed a battery during the burglary and

 committed the burglary in a dwelling. (Doc. 1 at 14–15) The post-conviction court denied

 the claim as follows (Doc. 11-7 at 162–64) (state court citations omitted):

               [T]he Defendant claims that counsel was ineffective for failing to
               object to the jury receiving a verdict form that did not conform
               to the instruction given as to the burglary charge, count one. He
               contends that the Court charged the jury properly as to this
               count, instructing that if the jury found the Defendant guilty of
               burglary, it had to then determine whether the Defendant
               battered any person in the course of the burglary and whether the
               structure entered was a dwelling. However, he argues that
               counsel failed to object to the verdict form for count one, which
               included selections for guilty of burglary as charged, guilty of
               battery as included, and not guilty, which he argues did not
               conform to the jury instructions given because it did not include
               the jury’s specific findings supporting the enhanced penalty for
               burglary with a battery. The Defendant asserts that the jury’s
               verdict only supports a conviction of simple burglary and that,
               because of counsel’s deficient performance, he was adjudicated
               guilty of a more severe felony and sentenced to a harsher penalty
               than allowed by law.

               ...

               [A]lthough the Defendant has stated a facially sufficient claim,
               the Court finds this claim to be without merit. The Defendant
               was charged in count one with burglary with a battery. The trial
               transcript indicates that the jury was specifically instructed that,
               if they found the Defendant guilty of burglary, they “must also
               determine if the State has proved beyond a reasonable doubt
               whether, in the course of committing the burglary, [the


                                               32
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 33 of 82 PageID 2655




               Defendant] battered any person.” The Court then instructed the
               jury that if they do not find that the Defendant “committed the
               main crime of which he is accused, there may be evidence that
               he committed” a lesser included crime, and instructed the jury
               on the lesser included crime of battery. Additionally, the jury
               verdict form allowed the jury to find the Defendant “guilty of
               BURGLARY, as charged,” “guilt[y] of BATTERY, as
               included,” or not guilty. Thus, it was clear that the jury found
               the Defendant guilty of burglary with a battery, as was charged.

               Moreover, there was substantial evidence presented at trial of
               multiple batteries that were committed during the course of the
               burglary. The victim testified at trial that the Defendant forced
               his way into her home, repeatedly punched, kicked, and stomped
               her, cut her ponytail off with a pocket knife, and then forcibly
               penetrated her vagina and anus with his penis against her will.
               There was also testimony at trial by the initial responding officer,
               the detective [who] met the victim at the hospital, the sexual
               assault nurse examiner who examined the victim, and the
               treating emergency room physician describing the victim’s
               injuries and photographs admitted into evidence documenting
               her injuries. In light of the evidence introduced at trial that the
               Defendant committed a battery during the course of the burglary,
               the jury instruction as to such a finding, and the two independent
               sexual battery convictions, the Court finds that the record
               demonstrates beyond a reasonable doubt that a rational jury
               would have found that the Defendant committed a battery
               during the course of the burglary, thus supporting the
               enhancement of the burglary charge to a first-degree felony
               punishable by life pursuant to section 810.02, Florida Statutes.
               Accordingly, the Defendant fails to demonstrate how he was
               prejudiced and this claim is therefore denied.

        The information charged Moore with burglary with a battery. (Doc. 11-2 at 24) The

 verdict form presented the charge as follows (Doc. 11-2 at 65):

               We, the Jury, find as follows as to the defendant in this case:
               (check only one)

               ( )    A.             The defendant is guilty of BURGLARY, as
                                     charged.

               ( )    B.             The defendant is guilty of BATTERY, as
                                     included.




                                               33
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 34 of 82 PageID 2656




              ( )    C.             The defendant is not guilty.

       The trial court instructed the jury on the charge as follows (11-3 at 405–07):

              To prove the crime of burglary, the State must prove the
              following three elements beyond a reasonable doubt:

              1.     Andreau Moore entered a dwelling owned by or in the
                     possession of [K.D.].

              2.     At the time of the entering [into] the dwelling, Andreau
                     Moore had the intent to commit battery in that dwelling.

              [3.]   Andreau Moore was not invited to enter the dwelling.
                     The premises were not open to the public at the time of
                     the entering.

              ...

              Even though an unlawful entering of a dwelling is proved, if the
              evidence does not establish that it was done with the intent to
              commit battery, the defendant must be found not guilty.

              If you find Andreau Moore guilty of burglary, you must also
              determine if the State has proved beyond a reasonable doubt
              whether, in the course of committing the burglary, Andreau
              Moore battered any person. A battery is an actual and intentional
              touching or striking of another person against that person’s will
              or the intentional causing of bodily harm to another person.

              If you find Andreau Moore guilty of burglary, you must also
              determine if the State has proved beyond a reasonable doubt
              whether the structure entered was a dwelling.

              Dwelling means a building or conveyance of any kind, whether
              such building or conveyance is temporary or permanent, mobile
              or immobile, which has a roof over it and is designed to be
              occupied by people lodging therein at night, together with the
              enclosed space of ground and outbuildings immediately
              surrounding it. For purposes of burglary, a dwelling includes an
              attached porch or attached garage.

       The jury marked the verdict form as follows (Doc. 11-2 at 65):

              We, the Jury, find as follows as to the defendant in this case:
              (check only one)


                                              34
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 35 of 82 PageID 2657




               (X)    A.             The defendant is guilty of BURGLARY, as
                                     charged.

               ( )    B.             The defendant is guilty of BATTERY, as
                                     included.

               ( )    C.             The defendant is not guilty.

        A jury is presumed to follow the instructions. Evans v. Michigan, 568 U.S. 313, 328

 (2013). The jury verdict form required the jury to determine whether Moore was guilty of

 burglary “as charged.” (Doc. 11-2 at 65) The information charged Moore with burglary with

 a battery. (Doc. 11-2 at 24) The trial court instructed the jury to determine whether Moore

 both entered a structure that was a dwelling and committed a battery during the burglary.

 (Doc. 11-3 at 406) The trial court did not instruct the jury on any lesser offense of burglary,

 such as burglary with the intent to commit some other offense. Consequently, the state court

 did not unreasonably determine that the record refutes Moore’s claim.

        Even if trial counsel deficiently performed by not requesting interrogatories on the

 verdict form for findings that Moore both entered a structure that was a dwelling and

 committed a battery during the burglary, Moore could not demonstrate prejudice under

 Strickland. Unrefuted evidence at trial proved both. Photographs proved that the structure

 where the burglary occurred was a dwelling — the victim’s home. (Doc. 11-2 at 156, 159,

 162–73) Other photographs — and Moore’s own testimony — proved that Moore physically

 injured the victim after he entered the victim’s home. (Docs. 11-2 at 175–89 and 11-3 at

 298–99) Also, the jury found Moore guilty of sexual battery (Doc. 11-2 at 66), and the

 evidence proved that Moore sexually battered the victim in the victim’s bedroom. (Doc. 11-7

 at 210–17) Even if trial counsel had requested the interrogatories for the verdict form, the




                                               35
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 36 of 82 PageID 2658




 outcome at trial would not have changed. Consequently, the state court did not unreasonably

 apply Strickland. Strickland, 466 U.S. at 694. Ground Four is denied.

 Ground Five

        Moore asserts that trial counsel was ineffective for not objecting to a comment by the

 prosecutor during voir dire about reasonable doubt. (Doc. 1 at 16) (“Sub-claim A”) He further

 asserts that trial counsel deficiently performed by misconstruing the definition of reasonable

 doubt during voir dire. (Doc. 1 at 16–17) (“Sub-claim B”)

        Sub-claim A

        Moore asserts that trial counsel should have objected when the prosecutor gave an

 example of reasonable doubt to potential jurors during voir dire. (Doc. 1 at 16) The prosecutor

 asked a potential juror about the following example (Doc. 11-2 at 327–28):

               [Prosecutor:]         The burden of proof, we have the burden
                                     of proving this case beyond a reasonable
                                     doubt, and beyond a reasonable doubt is a
                                     very abstract term, which is why I’m [going
                                     to] give this extremely silly example just to
                                     kind of put it in perspective.

                                     If I told you I lived right by Stetson down
                                     [in] Gulf Port and this morning I thought,
                                     you know what, it’s not raining. It’s a little
                                     chilly so I could use a really good walk up
                                     to the Criminal Justice Center this morning
                                     to go to my office which is at the end of this
                                     hall, is that reasonable that I would get up
                                     and do that?

               [Juror:]              No.

               [Prosecutor:]         Is it possible though, if I got up early
                                     enough, if I brought a change of heels, if I
                                     showered when I got here? Is it possible
                                     though?

               [Juror:]              It’s possible.


                                               36
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 37 of 82 PageID 2659




               [Prosecutor:]        Okay. That was just the point I’m just
                                    trying to illustrate. We have to prove this
                                    case beyond a reasonable doubt, not
                                    beyond all possible doubt. Because like
                                    everyone says, anything is possible, but
                                    what is important here is what is
                                    reasonable.

 The post-conviction court denied the claim as follows (Doc. 11-7 at 164–65) (state court

 record citations omitted):

               [T]he Defendant claims that counsel was ineffective for failing to
               object to the State paraphrasing the reasonable doubt standard
               during voir dire. He asserts that the definition for reasonable
               doubt should never deviate from the standard jury instruction,
               and that counsel’s failure to object to the State’s paraphrasing
               deprived him of a defense.

               The Court previously struck this claim as being facially
               insufficient because Defendant failed to allege prejudice. In his
               amended motion, the Defendant alleges that had counsel
               objected to the State paraphrasing the reasonable doubt standard
               during voir dire, the sitting jury would have understood the
               reasonable doubt standard and the outcome of the trial would
               have been different.

               This claim is without merit because counsel was not deficient
               and the Defendant was not prejudiced. The State’s statement that
               it has to “prove this case beyond a reasonable doubt, not beyond
               all possible doubt” is an accurate explanation of the reasonable
               doubt standard. See Fla. Std. Jury Instr. (Crim.) 3.7. Therefore,
               counsel was not deficient because the State’s explanation was not
               objectionable. Moreover, the Court recited verbatim the
               standard jury instruction on reasonable doubt during the jury
               charge. Thus, the jury was aware of the proper definition for
               reasonable doubt and the Defendant was not prejudiced.
               Therefore, this claim is denied.

        At the close of evidence, the trial court instructed the jury on reasonable doubt as

 follows (Doc. 11-7 at 289):

               [Court:]              Whether the words “reasonable doubt” are
                                     used, you must consider the following: A


                                              37
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 38 of 82 PageID 2660




                                      reasonable doubt is not a mere possible
                                      doubt, a speculative, imaginary or forced
                                      doubt. Such a doubt must not influence
                                      you to return a verdict of not guilty if you
                                      have an abiding conviction of guilt. On the
                                      other hand, if after carefully considering,
                                      comparing and weighing all the evidence,
                                      there is not an abiding conviction of guilt,
                                      or, if, having a conviction, it is one which
                                      is not stable but one [which] wavers and
                                      vacillates, then the charge is not proved
                                      beyond every reasonable doubt and you
                                      must find the defendant not guilty because
                                      the doubt is reasonable.

 The trial court’s instruction tracked the standard instruction. Fla. Std. Jury Instr. (Crim.) 3.7.

 The jury is presumed to have followed the instruction. Evans, 568 U.S. at 328. The

 prosecutor’s comment during voir dire that the prosecution had to prove “this case beyond a

 reasonable doubt, not beyond all possible doubt” accurately explained reasonable doubt.

 (Doc. 11-2 at 327–28) Because an objection to the prosecutor’s comment would not have

 succeeded and a successful objection would not have changed the outcome at trial, the state

 court did not unreasonably apply Strickland. Strickland, 466 U.S. at 694; Pinkney, 876 F.3d at

 1297.



         Sub-claim B

         Moore asserts that trial counsel deficiently performed by misconstruing the definition

 of reasonable doubt during voir dire. (Doc. 1 at 16–17) Trial counsel had the following

 exchange with a potential juror (Doc. 11-2 at 349–51):

                [Trial counsel:]      . . . Beyond a reasonable doubt is the
                                      standard, and that’s the highest standard in
                                      the law. You don’t have any higher
                                      standard than beyond a reasonable doubt.
                                      That okay with you?


                                                38
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 39 of 82 PageID 2661




             [Juror Murray:]    Yeah.

             [Trial counsel:]   Okay with everybody else? One of the
                                things that is kind of interesting in the law
                                and criminal courts is that the judge is
                                [going to] tell you what a reasonable doubt
                                is, but ultimately it’s [going to] be up to you
                                to decide what it is. She’ll give you
                                guidelines, but I’m always worried that
                                people listening to the facts and the
                                evidence will not, in fact, take this as
                                seriously as the legal system presumes that
                                they will.

                                ...

             [Trial counsel:]   So you’re [going to] hold [the prosecutors]
                                to prove [ ] each and every element to the
                                point where there is no question in your
                                mind, is that right?

             [Juror Harvey:]    Uh-huh.

             [Trial counsel:]   Okay. Fair enough. How about you, Ms.
                                Cruz?

             [Juror Cruz:]      Well, I agree we just have to listen carefully
                                to the evidence, whatever it is, and what
                                the witnesses say, listen very carefully and
                                then weigh that in.

             [Trial counsel:]   Okay. Do you believe that proof beyond a
                                reasonable doubt is a real high burden?

             [Juror Cruz:]      No.

             [Trial counsel:]   Why not?

             [Juror Cruz:]      Because sometimes I think it’s impossible
                                to have more. There is no camera filming
                                the crime. So it’s impossible to have 100
                                percent verification of everything.

             [Trial counsel:]   Okay. If I told you in the law beyond a
                                reasonable doubt is the highest burden of


                                          39
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 40 of 82 PageID 2662




                                     proof that there is, would you believe that
                                     I’m telling you the truth?

               [Juror Cruz:]         Yes.

               [Trial counsel:]      Okay. And, in fact, I am telling you the
                                     truth. Don’t you think you should be pretty
                                     sure that the State’s proven an element?

               [Juror Cruz:]         Yes.

               [Trial counsel:]      Okay. So pretty sure is good?

               [Juror Cruz:]         Yes.

 The post-conviction court denied the claim as follows (Doc. 11-7 at 165–66) (state court

 record citations omitted):

               [T]he Defendant claims that counsel was ineffective for
               discounting the importance of the reasonable doubt standard by
               “informing the venire that even though ‘the judge is gonna tell
               [them] what a reasonable doubt is,’ it’s ‘ultimately gonna be up
               to [them] to decide what it is.’” He further indicates that counsel
               elicited a statement from a prospective juror that if they were
               “pretty sure” that the State had proven an element of the crime,
               that it was sufficient for the State to meet its burden of proof. The
               Defendant asserts that counsel’s minimization of the reasonable
               doubt standard deprived him of a defense.

               The Court previously struck this claim as being facially
               insufficient because the Defendant failed to allege prejudice. In
               his amended motion, the Defendant alleges that had counsel not
               made statements discounting the importance of the reasonable
               doubt standard during voir dire, the sitting jury would have
               understood the reasonable doubt standard and the outcome of
               the trial would have been different.

               This claim is without merit because counsel was not deficient
               and the Defendant was not prejudiced. When taken in context,
               counsel was merely polling the prospective jury panel as to what
               beyond a reasonable doubt meant to several of the individual
               prospective jurors. Questioning the potential jurors about their
               understanding of reasonable doubt neither defines reasonable
               doubt nor implies a standard lower than reasonable doubt.
               Accordingly, counsel was not deficient for failing to object


                                                40
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 41 of 82 PageID 2663




               because there was nothing to object to. Moreover, the
               prospective juror who indicated that beyond a reasonable doubt
               meant “pretty sure” to her was not a member of the sitting jury
               panel in the Defendant’s trial. Additionally, the Court notes that
               all of the cases cited by the Defendant involve instances where
               the trial court erroneously defined or instructed the jury on the
               reasonable doubt standard. That was not the case in the
               Defendant’s trial. Rather, . . . the Court recited verbatim the
               standard jury instruction on reasonable doubt during the jury
               charge in the Defendant’s case. Therefore, the Defendant was
               not prejudiced. Accordingly, this claim is denied.

        Juror Cruz — who agreed with trial counsel’s comment that reasonable doubt meant

 “pretty sure” — served on the jury. (Docs. 11-2 at 380 and 11-7 at 199–200) Even though the

 state court unreasonably determined that “the prospective juror who indicated that beyond a

 reasonable doubt meant ‘pretty sure’ to her was not a member of the sitting jury panel in

 [Moore’s] trial” (Doc. 11-7 at 166), the claim is for relief on that basis fails under de novo

 review. Cooper v. Sec’y, Dep’t Corrs., 646 F.3d 1328, 1353 (11th Cir. 2011) (“When a state court

 unreasonably determines the facts relevant to a claim, ‘we do not owe the state court’s findings

 deference under AEDPA,’ and we ‘apply the pre–AEDPA de novo standard of review’ to the

 habeas claim.”) (citation omitted).

        Trial counsel appropriately asked potential jurors questions about reasonable doubt.

 State v. Murray, 262 So. 3d 26, 44 (Fla. 2018) (“‘The test for determining juror competency is

 whether the juror can lay aside any bias or prejudice and render his verdict solely upon the

 evidence presented and the instructions on the law given to him by the court.’”) (citation

 omitted)). Juror Cruz agreed that “in the law beyond a reasonable doubt is the highest burden

 of proof that there is.” (Doc. 11-7 at 199)

        During voir dire, the trial court asked whether all jurors understood that the prosecution

 carried the burden to prove guilt “beyond and to the exclusion of every reasonable doubt.”



                                                41
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 42 of 82 PageID 2664




 (Doc. 11-2 at 293) The jurors collectively agreed that they could follow the law and hold the

 prosecution to “that burden which is proof beyond every reasonable doubt.” (Doc. 11-2 at

 293) Referring to “reasonable doubt” the trial court explained, “And that’s a legal term and

 it will be explained more fully to you later.” (Doc. 11-2 at 293) At the end of trial during the

 final charge, the trial court defined reasonable doubt (Doc. 11-7 at 289), and the instruction

 tracked the standard instruction. Fla. Std. Jury Instr. (Crim.) 3.7. The trial court instructed

 the jury to follow the jury instructions to return a lawful verdict and cautioned, “If you fail to

 follow the law, your verdict will be a miscarriage of justice.” (Doc. 11-3 at 415)

        Juror Cruz is presumed to have followed the trial court’s instruction on reasonable

 doubt. Evans, 568 U.S. at 328. Ingram v. Zant, 26 F.3d 1047, 1053 (11th Cir. 1994) (“Because

 we presume that jurors follow such instructions, we must assume that the jury put aside any

 biases it may have had, applied the legal standards as enunciated in the jury instructions, and

 based its sentencing decision solely on the facts introduced at trial and sentencing.”); United

 States v. Miller, 758 F.2d 570, 573 (11th Cir. 1985) (“We conclude that the overall voir dire

 questioning, coupled with the instructions given by the trial court at the close of the case,

 adequately protected appellant Miller’s right to be tried by a fair and impartial jury.”). Even

 if counsel’s statement may have initially confused a juror. The trial court made abundantly

 clear what the standard of proof was, and Moore cannot demonstrate the outcome at trial

 would have changed if his counsel had not made the challenged statement. Hence, the claim

 of ineffective assistance of counsel on this basis fails. Strickland, 466 U.S. at 694. Ground Five

 is denied.

 Ground Six

        Moore asserts that trial counsel was ineffective for not moving to strike the jury venire



                                                42
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 43 of 82 PageID 2665




 because potential jurors made prejudicial comments during voir dire. (Doc. 1 at

 18–20) Moore contends that trial counsel should have moved to strike the venire because of

 the following comments by potential jurors (Doc. 1 at 19):

        •      Juror Kerwood said in the presence of the venire:

               [Juror:]             The charge itself of the sexual
                                    battery, it’s disgusting, and I think
                                    that it should — it’s gross, man. It’s
                                    disgusting, and just the charge itself
                                    against somebody like that is just —
                                    in my mind it’s just one of those
                                    guilty or innocent things. And if he
                                    did it, then I think his thing should
                                    be chopped off.

               (Doc. 11-2 at 270)

        •      Juror Town said in the presence of the venire that he could not
               be impartial because his wife was “previously sexually
               brutalized” by her ex-husband.

               (Doc. 11-2 at 271)

        •      Juror Smith said in the presence of the venire:

               [Juror:]             I’ll tell you why. I respect the
                                    courts. Trust me. I was born down
                                    here. And there’s no way you can
                                    forgive somebody that sex[ually]
                                    assaults a woman. Personally if I
                                    could speak my truth, I’d get in
                                    trouble. I would turn him into a
                                    female. I’ll put it that way. There is
                                    no — you know and I know it’s no
                                    excuse for that. You know, I feel
                                    sorry for the victim. I really do.

               (Doc. 11-2 at 271–72)

        •      Juror Hynds said in the presence of the venire that she could not
               be impartial because she “was sexually assaulted when [she] was
               a teenager.”



                                              43
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 44 of 82 PageID 2666




             (Doc. 11-2 at 273)

       •     Juror Hager said in the presence of the venire that she could not
             be impartial because her mother was in an abusive relationship
             and Hager witnessed the physical abuse. Photographs of the
             beaten victim would disturb Hager.

             (Doc. 11-2 at 354)

       •     Juror Roberts described in the presence of the venire how he used
             to intervene between his sister and her boyfriend, because her
             boyfriend used to beat her up. Roberts explained:

             [Juror:]             My sister — my sister, she finally
                                  did decide to let him go and she —
                                  you know, from us talking to her.
                                  But, I mean, we used to always
                                  come over there. She would call us.
                                  Me or my brother, we always had to
                                  come over there and get in between
                                  him or threaten him to go home or
                                  whatever and, you know, and leave
                                  her alone. So, I mean, it always
                                  bothered me that how can he do
                                  that to her as much as she did for
                                  him. Like, she let him live in her
                                  house and all that other stuff. You
                                  know, I mean, I just never
                                  understood that one.

             (Doc. 11-2 at 355–56)

       •     Juror Smith said in the presence of the venire:

                    [Juror:]           I told you the guy’s guilty.
                                       That’s it.

                    [Trial counsel:]   Well, thank you sir.

                    [Juror:]           I spent years in Vietnam. I
                                       [have] seen all this [ ] on the
                                       river gunboats[,] sexual assaults.
                                       It’s still in my mind.

                    [Trial counsel:]   Okay. I understand that, sir.
                                       Thank you for that. Your


                                             44
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 45 of 82 PageID 2667




                                        position has [been] made real
                                        clear, and we appreciate your
                                        honesty about that, but now I’m
                                        trying to talk to Ms. [G.] about
                                        it.

                     [Juror:]           I just — what do you want to
                                        do? I just don’t want — I’m
                                        [going to] plead him guilty any
                                        way you look at it.

              (Doc. 11-2 at 363–64)

       The post-conviction court denied the claim as follows (Doc. 11-7 at 166–67):

              The Defendant claims that counsel was ineffective for failing to
              move to strike the jury panel based on comments made by
              prospective jurors [ ]. Specifically, the Defendant alleges that
              these prospective jurors demonstrated that they could not be fair
              and impartial based on the charge of sexual battery in this case,
              and that this sentiment flowed over to the jury panel as a whole.
              He alleges that counsel had an obligation, in light of the
              representation[s] of these nine veniremen, to voir dire the entire
              panel on this subject to determine if the rest of the panel was of
              the same disposition.

              The Court previously struck this claim for being facially
              insufficient because the Defendant failed to allege prejudice. In
              his amended motion, the Defendant alleges that counsel[ ]
              fail[ed] to adequately voir dire the rest of the jury panel and move
              to strike the entire panel, [and] the “outcome may well have been
              different if a fair and impartial jury could have been selected.”

              This claim is without merit because the Defendant has failed to
              demonstrate how the exposure of other venire members’
              opinions affected the outcome of the case. In order for the
              statement of one venire member to taint the panel, the venire
              member must mention facts that would not otherwise be
              presented to the jury. See Pender v. State, 530 So. 2d 391 (Fla. 1st
              DCA 1988); Wilding v. State, 427 So. 2d 1069 (Fla. 2d DCA
              1983). The Defendant does not allege that a venire member in
              his case mentioned a fact that would not otherwise be presented
              to the jury. A venire member’s expression of an opinion before
              the entire panel is not normally considered sufficient to taint the
              remainder of the panel. Brower v. State, 727 So. 2d 1026, 1027
              (Fla. 4th DCA 1999). Thus, the fact that other venire members


                                              45
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 46 of 82 PageID 2668




               expressed their inability to be impartial does not show that the
               Defendant was prejudiced by the failure of counsel to request
               individual voir dire. Nor would a motion to strike the venire have
               been meritorious. Therefore, the Defendant’s claim is
               speculative. Pure speculation cannot form the basis for
               postconviction relief. Johnson v. State, 921 So. 2d 490, 503–04
               (Fla. 2005); Solorzano v. State, 25 So. 3d 19, 23 (Fla. 2d DCA
               2009). Accordingly, this claim is denied.

        “[T]he right to jury trial guarantees to the criminally accused a fair trial by a panel of

 impartial, ‘indifferent’ jurors.” Irvin v. Dowd, 366 U.S. 717, 722 (1961). However, “[t]o hold

 that the mere existence of any preconceived notion as to the guilt or innocence of an accused,

 without more, is sufficient to rebut the presumption of a prospective juror’s impartiality would

 be to establish an impossible standard.” 366 U.S. at 723. “It is sufficient if the juror can lay

 aside his impression or opinion and render a verdict based on the evidence presented in

 court.” 366 U.S. at 723. Skilling v. United States, 561 U.S. 358, 386 (2010) (“No hard-and-fast

 formula dictates the necessary depth or breadth of voir dire. Jury selection, we have repeatedly

 emphasized, is ‘particularly within the province of the trial judge.’”) (citations omitted).

        In his petition, Moore asserts that comments by Jurors Kerwood, Town, Smith,

 Hynds, Hager, and Roberts tainted the venire. (Doc. 1 at 19) Neither of these six potential

 jurors served on the petit jury. (Doc. 11-7 at 200)

        Also, the trial court explained that the potential jurors’ comments served to identify

 those jurors who could be neither fair nor impartial as follows (Doc. 11-2 at 264–66):

               [Court:]               Ladies and gentleman, at this time the
                                      Court, counsel for the State and counsel for
                                      the defendant will be asking you questions
                                      to help us decide which of you will serve as
                                      jurors in this case. The questions are asked
                                      to determine if your decision in this case
                                      might be influenced by some personal
                                      experience or special knowledge that you
                                      have concerning the subject of this trial, the


                                                46
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 47 of 82 PageID 2669




                                     parties, witnesses or attorneys, or by
                                     opinions that you now hold.

                                     It is not unusual for people to have strong
                                     feelings about certain subjects or to identify
                                     with or feel some partiality toward one side
                                     or the other; however, it would be a
                                     violation of your oath as prospective jurors
                                     to fail to answer truthfully and completely
                                     these questions about these matters.

                                     ...

                                     Please understand that these questions are
                                     not meat to embarrass you or to pry into
                                     your personal affairs. They are intended to
                                     obtain a fair and impartial jury to try this
                                     case. It is your duty to answer completely
                                     and truthfully all of the questions that will
                                     be asked of you. Any failure to answer
                                     truthfully and completely may require this
                                     case to end in a mistrial or to be tried again.

        When the trial judge asked the potential jurors whether strong feelings about the

 charges against Moore rendered them unable to act fair and impartial as a juror, the trial court

 further instructed (Doc. 11-2 at 272, 274):

               [Court:]              And before I go on, let me just say — I
                                     usually say this later, but I’ll say it now.
                                     There are no wrong answers here. This
                                     isn’t a test of you. What we need to find out
                                     [if there] are things about [how] you feel.
                                     This is one topic that we’re [going to]
                                     address among many, and I just want you
                                     to know that you can say whatever you
                                     want to say really. You can. We don’t care.
                                     We’ve heard it all before. So feel free to
                                     speak your mind, and we appreciate that so
                                     that we can get a fair and impartial jury to
                                     try this case. So don’t be shy. Feel free to
                                     speak up.

                                     ...




                                               47
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 48 of 82 PageID 2670




                                      You’ve just heard the charges. And so, you
                                      know, your job as a juror would be to wait
                                      and listen to the evidence that’s presented
                                      and then the law that I would give you and
                                      apply the evidence that’s presented to the
                                      law and then make a decision and do that
                                      fairly and impartially.

                                      ...

                                      And I — you know, sometimes jurors hear
                                      the charges and they feel that way at first,
                                      but as they sit and some time passes and
                                      they hear more about the law from me and
                                      they hear the attorneys questions, their
                                      mind starts to change and they realize that
                                      they do believe they can be fair and
                                      impartial. So I want you all to keep that in
                                      mind and I ask you just to keep an open
                                      mind, and then we’ll come back to you
                                      again and give you some time to process all
                                      of this and give us an answer.

        None of the jurors who served on the petit jury (Docs. 11-2 at 380 and 11-3 at 422)

 responded that he or she could not act fairly and impartially because of the nature of the

 charges. (Doc. 11-2 at 269–81) The trial court’s additional instructions ensured that the

 potential jurors’ comments did not taint the jurors who served. Because Moore failed to

 demonstrate actual bias held by any juror who served, the state court did not unreasonably

 determine that only speculation supported the claim. United States v. Guzman, 450 F.3d 627,

 630 (6th Cir. 2006) (“General statements about crime, the criminal justice system, and even

 the crimes charged are of no constitutional concern . . . . Nor is there a problem when

 potential jurors announce their potential biases.”) (citations omitted); United States v. Tegzes,

 715 F.2d 505, 507 (11th Cir. 1983) (“The constitutional standard of fairness requires that the

 criminally accused have ‘a panel of impartial, indifferent jurors.’ However, jurors need not

 be totally ignorant of the consequences of crime, nor free of opinion towards crime.”)


                                                48
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 49 of 82 PageID 2671




 (citations omitted); United States v. Lacey, 86 F.3d 956, 969 (10th Cir. 1996) (“While it is true

 that the three excused jurors demonstrated some degree of bias against a defendant who

 would not testify, the partiality of the petit jury is evaluated in light of those persons

 ultimately empaneled and sworn, not those who are excused from service.”). Ground Six is

 denied.

 Ground Seven

        Moore contends that trial counsel was ineffective for not impeaching the victim with

 prior inconsistent statements about how the crimes occurred (“Sub-claim A”) and for not

 calling Dianne Lane and Tara Wagner to testify at trial to impeach the victim. (“Sub-claim

 B”) (Doc. 1 at 21–22)



        Sub-claim A

        Moore asserts that trial counsel deficiently performed by not impeaching the victim

 with her inconsistent statements about how the crimes occurred. (Doc. 1 at 21) At trial, the

 victim testified that Moore had undressed her before he raped her. (Doc. 1 at 21) Moore

 contends that the victim told a police officer that she removed her own clothes and testified

 at a bond hearing that Moore made her get undressed. (Doc. 1 at 21) The post-conviction

 court denied the claim as follows (Doc. 11-7 at 167–68) (state court record citations omitted):

                [T]he Defendant claims that counsel was ineffective for failing to
                impeach the victim’s trial testimony with her prior inconsistent
                statements regarding whether the Defendant forcibly removed
                her clothes or she removed them herself. The Defendant
                indicates that defense counsel attempted to impeach the victim,
                but that because he did not have the victim’s prior inconsistent
                statements, the State’s objection was sustained. He further
                asserts that, but for counsel’s omission, the result of the
                proceeding would have been different. The Defendant asserts
                that the victim’s credibility “was the very foundation of the


                                                49
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 50 of 82 PageID 2672




               State’s case,” and that had counsel attacked her credibility, “the
               jury could have easily accepted [his] version of events that their
               having sex was consensual.”

               The Court previously found this claim to be facially sufficient
               and reserved ruling on this subclaim until the Defendant filed an
               amended motion or until the time allotted to him to do so
               expired.

               This claim is without merit as counsel was not deficient and the
               Defendant was not prejudiced. Initially, the Court notes that
               during cross-examination of the victim at trial, counsel did have
               the police reports and the deposition containing the alleged prior
               inconsistent statements. Only the investigating officers notated
               or previously testified that the victim indicated to them that she
               removed her own clothes. The victim, however, consistently
               testified that it was the Defendant who removed her clothing.
               Moreover, the reason the trial court sustained the State’s
               objection to defense counsel’s improper impeachment with the
               police report was because the information contained in police
               reports is considered hearsay and is thus inadmissible at trial. See
               Burgess v. State, 831 So. 2d 137, 140 (Fla. 2002). Nevertheless,
               counsel still managed to impeach the victim with many prior
               inconsistent statements that the victim had made to the
               investigating officers; and, counsel reiterated the victim’s
               inconsistent statements during closing argument. Accordingly,
               counsel would have been unable to impeach the victim with
               statements contained in any arrest affidavits or police reports and
               the victim otherwise testified consistently as to who removed her
               clothing. Thus, counsel was not deficient in this respect.

               Even if counsel would have been able to impeach the victim with
               statements documented by law enforcement officers, the Court
               finds that counsel’s failure to impeach the victim on the detail of
               whether the Defendant removed the victim’s clothes or whether
               the victim removed her own clothes to be slight in comparison to
               the many other inconsistencies with which he was able impeach
               the victim. Therefore, the Court finds that the Defendant was not
               prejudiced. As counsel was not deficient and the Defendant was
               not prejudiced, this claim is denied.

        At trial, the victim testified that Moore undressed her before he raped her. (Doc.

 11-3 at 57) At the bond hearing, the victim testified, “But he took me to the bedroom and

 he’s like, oh, you know, can we have sex, and I said, no, I don’t want to. And he still pushed


                                               50
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 51 of 82 PageID 2673




 me on the bed and like and made me get undressed.” (Doc. 11-7 at 68) At a deposition a

 detective testified (Doc. 11-7 at 69):

                [Detective:]              [The victim] said she was wiping the blood
                                          off her face when [Moore] entered the
                                          bedroom, informed her that he wanted to
                                          have sex with her. She said she did not
                                          want to have sex. He told her she was to
                                          get naked. She was afraid he still had the
                                          knife and eventually was going to use it,
                                          she complied and took her clothes off.

        Trial counsel did impeach the victim with her inconsistent statement to police at trial.

 On cross-examination of a police officer, the officer testified as follows (Doc. 11-3 at 127):

                [Trial counsel:]          Officer, [the victim] led you to believe that
                                          she only had intermittent contact with
                                          Andreu Moore, right?

                [Officer:]                Yes, she — yes.

                ...

                [Trial counsel:]          Did [the victim] take her own clothes off,
                                          according to her?

                [Officer:]                I believe she advised that he had a knife at
                                          that time, and in fear she did take her —
                                          remove her own clothing.

 Moore used the knife to cut off the victim’s hair and ran the knife along his arms threatening

 to kill himself before telling the victim, “I’m at least going to get a nut before I die,” dragging

 her into her bedroom, forcing her onto her bed, and raping her. (Doc. 11-3 at 55–60) It is

 effective strategy to impeach a witness with the statement of another as to inconsistent

 statements previously made by the witness. It is not necessary, and sometimes ill-advised, to

 inquire of the witness herself, as she might try to cure the or correct the inconsistency in the

 statements. As such, counsel was not deficient in impeaching the witness/victim in this




                                                    51
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 52 of 82 PageID 2674




 indirect manner.

        Also, trial counsel thoroughly impeached the victim with the other more critical

 inconsistent statements. (Doc. 11-3 at 93, 99–101, 103, 108, 110–11, 112–13). Still Moore

 was convicted. Thus, even if trial counsel had impeached the victim directly with the single

 inconsistent statement, Moore has not demonstrated that the outcome at trial would have

 changed. Strickland, 466 U.S. at 694. Consequently, the state court did not unreasonably

 apply Strickland.



        Sub-claim B

        Moore asserts that trial counsel deficiently performed by not calling Dianne Lane and

 Tara Wagner to testify at trial and impeach the victim. (Doc. 1 at 22) He contends that both

 would have testified that (1) the victim told them that she falsely accused her brother-in-law

 of rape when she became angry at him and (2) the victim was not forthcoming with her family

 about living with Moore. (Doc. 1 at 22) The post-conviction court denied the claim as follows

 (Doc. 11-8 at 53–54) (state court record citations omitted):

               The Defendant claims that counsel was ineffective for failing to
               call witnesses who would have “[cast] doubt on her credibility or
               demonstrated that she had a reputation for dishonesty.” When a
               defendant alleges that counsel was ineffective for failing to
               investigate or call a witness to testify at trial, in addition to the
               Strickland requirements, a defendant must sufficiently allege: (1)
               the identity of the prospective witness; (2) the substance of the
               witness’s testimony; (3) how omission of the testimony
               prejudiced the outcome of the trial; and (4) that the witness was
               available to testify. Barthel v. State, 882 So. 2d 1054, 1055 (Fla.
               2d DCA 2004) (citing Nelson v. State, 875 So. 2d 579, 583–84 (Fla.
               2004)). Additionally, the defendant must allege that he advised
               counsel of such a witness. See Prieto v. State, 708 So. 2d 647, 649
               (Fla. 2d DCA 1998).

               The Defendant claims that counsel should have called Dianne


                                                52
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 53 of 82 PageID 2675




             Lane, the Defendant’s mother, and Tara Wagner, the
             Defendant’s sister, as witnesses for the defense. The Defendant
             alleges that both of these witnesses would have testified that the
             victim told them that she had previously falsely accused her
             brother-in-law of rape because she was mad at him. The
             Defendant further asserts that the victim “had been lying to her
             family for six years about her and [the] Defendant living
             together.” He alleges that the basis of the testimony of these
             witnesses would have been whether they knew the reputation of
             the victim for truth and veracity in the community. He alleges
             that had counsel called these witnesses to testify as he alleges
             they would have, it would have impeached the victim’s
             credibility and the result of the proceeding would have been
             different. The Defendant further alleges that he advised his
             counsel of these witnesses and that they were available to testify
             at trial. He claims that had the jury been made aware of the
             victim’s propensity to be untruthful, her credibility would have
             been called into doubt and the jury would have believed his
             testimony that the sexual intercourse was consensual. The State
             was directed to respond to this claim.

             In its response, the State contends that counsel was not deficient
             and the Defendant was not prejudiced. Specifically, the State
             argues that neither or these witnesses would have been able to
             testify about the prior false allegation of rape because that
             testimony would not have been admissible. The State further
             argues that testimony by these witnesses that the victim lied to
             her family about the Defendant living with her would have been
             inadmissible hearsay. Moreover, the State contends that the
             Defendant was not prejudiced because the jury was made aware
             of the situation that the Defendant lived with the victim and lied
             to her family.

             The Court finds that counsel was not deficient and the Defendant
             was not prejudiced. The Court agrees with the State that the prior
             false allegations of rape would not have been admissible. See
             Pantoja v. State, 59 So. 3d 1092, 1097 (Fla. 2011) (holding that
             sections 90.610, 90.608(2), and 90.405(2) do not permit
             impeachment of a witness with evidence of prior accusations of
             molestation by the victim that were either false or that did not
             result in a criminal conviction). Additionally, the Court agrees
             with the State that the Defendant was not prejudiced by counsel’s
             failure to have these witnesses testify as to the victim lying to her
             family about her and the Defendant living together. Both the
             victim and the Defendant explained to the jury that the victim
             had hid from her parents the fact that the Defendant had lived


                                              53
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 54 of 82 PageID 2676




                with the victim in the past. Accordingly, testimony to this effect
                would have been cumulative and would have had no effect on
                the outcome of the trial. This claim is denied.

        Under state law, a victim’s prior false accusation against another individual is not

 admissible. Pantoja v. State, 59 So. 3d 1092, 1096–98 (Fla. 2011). A state court’s determination

 of state law receives deference in federal court. Machin v. Wainwright, 758 F.2d 1431, 1433

 (11th Cir. 1985) (“The federal courts must defer to a state court’s interpretation of its own

 rules of evidence and procedure.”).

        However, a victim’s prior false accusation against another person may still be

 admissible to comply with the federal constitutional right to confront witnesses. Davis v.

 Alaska, 415 U.S. 308, 316 (1974) (“A more particular attack on the witness’ credibility is

 effected by means of cross-examination directed toward revealing possible biases, prejudices,

 or ulterior motives of the witness as they may relate directly to issues or personalities in the

 case at hand.”); Olden v. Kentucky, 488 U.S. 227, 231 (1988) (“[A] criminal defendant states a

 violation of the Confrontation Clause by showing that he was prohibited from engaging in

 otherwise appropriate cross-examination designed to show a prototypical form of bias on the

 part of the witness, and thereby to expose to the jury the facts from which jurors . . . could

 appropriately draw inferences relating to the reliability of the witness.”) (citations and internal

 quotations omitted).

        The prior false accusation must have more than minimal probative value and may not

 attack the general credibility of the witness. Pantoja, 59 So. 3d at 1099–1100 (“Federal courts

 have upheld exclusion of prior false accusation evidence against Sixth Amendment challenges

 because the evidence was properly excluded under Federal Rule of Evidence 403.”) (citations

 omitted). Accord United States v. Tail, 459 F.3d 854, 860 (8th Cir. 2006) (“[I]n a sexual abuse



                                                 54
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 55 of 82 PageID 2677




 case, evidence alleging that the accuser made prior false accusations may be excluded if the

 evidence has minimal probative value. And the propriety of excluding such evidence is

 strengthened where the prior incident is unrelated to the charged conduct, and where the

 defendant intends to use the evidence as part of an attack on the ‘general credibility’ of the

 witness.”) (citations omitted).

         In his petition 1, Moore contends that his mother and sister would have testified that

 “they were told by the victim that she previously lied on her brother-in-law by falsely accusing

 him of rape because she was mad at him.” (Doc. 1 at 22) In his reply, he further clarifies that

 “[t]he testimony that the victim had previously made a false accusation of forced sex against

 the brother-in-law tended to show the victim’s bias, namely, that the victim was inclined to

 make false accusations when she was angry or wanted her way.” (Doc. 14 at 22)

         Moore failed to come forward with an affidavit or sworn testimony to show that the

 witnesses would have testified in the manner that he contends. Sullivan v. DeLoach, 459 F.3d

 1097, 1109 (11th Cir. 2006) (“This prejudice burden is heavy where the petitioner alleges

 ineffective assistance in failing to call a witness because ‘often allegations of what a witness

 would have testified to are largely speculative.’”) (citations omitted). Johnson, 256 F.3d at

 1186 (“[W]hen an attorney ‘substantially impeache[s]’ the witness, no claim for

 ineffectiveness can succeed unless the petitioner comes forward with ‘specific information’

 which ‘would have added to the impeachment of the State’s witnesses.’ . . . Johnson offers

 only speculation that the missing witnesses would have been helpful. This kind of speculation

 is ‘insufficient to carry the burden of a habeas corpus petitioner.’”) (citations omitted).



         1
           In his second amended Rule 3.850 motion, Moore failed to allege that the victim falsely accused her
 brother-in-law of rape. (Doc. 11-7 at 151) However, the Respondent concedes that the claim is exhausted. (Doc.
 9 at 30)


                                                      55
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 56 of 82 PageID 2678




 Buckelew v. United States, 575 F.2d 515, 521 (5th Cir. 1978) (“[C]omplaints of uncalled

 witnesses are not favored, because the presentation of testimonial evidence is a matter of trial

 strategy and because allegations of what a witness would have testified are largely

 speculative.”); United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) (“[E]vidence about

 the testimony of a putative witness must generally be presented in the form of actual testimony

 by the witness or on affidavit. A defendant cannot simply state that the testimony would have

 been favorable; self-serving speculation will not sustain an ineffective assistance claim.”)

 (footnote omitted).

        Even accepting the allegations as true, the probative value of the false accusation was

 weak. The false accusation was against the victim’s brother-in-law — a family member, while

 the accusation in this case was against the victim’s boyfriend with whom the victim had a

 six-year relationship. (Doc. 11-3 at 27) The false accusation allegedly arose because the victim

 was merely “mad” or “angry” at her brother-in-law, or “wanted her way.” (Docs. 1 at 22 and

 14 at 22) The accusation in this case arose after the victim’s boyfriend repeatedly and

 admittedly punched her in the face, kicked her, pushed her shoulder through a wall, slashed

 her television with a pocket knife, and used the knife to cut off her hair. (Doc. 11-3 at 37–60)

 Moore failed to allege whether the victim reported the false accusation against the brother-in-

 law to police, while the victim immediately reported the accusation against Moore to police

 and underwent an examination by a sexual assault nurse. (Doc. 11-3 at 69–72, 184–93) Moore

 failed to allege whether DNA evidence corroborated the victim’s accusation against her

 brother-in-law, while DNA evidence corroborated the victim’s accusation against Moore.

 (Doc. 11-3 at 219)

        Because Moore failed to establish that the victim’s accusation against the brother-in-




                                               56
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 57 of 82 PageID 2679




 law was more than minimally probative of the victim’s credibility, the state court did not

 unreasonably apply Davis or Olden. Boggs v. Collins, 226 F.3d 728, 745 (6th Cir. 2000) (“While

 Boggs sought to cross-examine Berman on an alleged false accusation of rape, he desired to

 do so to attack further her general credibility. Under Davis and Van Arsdall, that purpose alone

 does not implicate the Confrontation Clause.”); United States v. Bartlett, 856 F.2d 1071, 1089

 (8th Cir. 1988) (“[T]he evidence of the alleged prior false accusation of rape was offered solely

 to attack the general credibility of Janis. In addition, we agree with the district court that its

 probity in that regard is very weak. Accordingly, we hold that the district court properly

 refused to admit the evidence.”).

        Secretary, Fla. Dep’t Corrs. v. Baker, 406 F. App’x 416 (11th Cir. 2010) is distinguishable.

 In Baker, the victim’s prior false accusations were highly probative of her credibility related to

 the charges against the defendant. The minor victim had falsely accused three family members

 of having sex with her. 406 F. App’x at 424. The minor victim made the same accusation

 against the defendant, her brother-in-law. 406 F. App’x at 424. The minor victim made the

 accusations against the family members while she lived with them. 406 F. App’x at 424. The

 minor victim made the accusation against the defendant, her brother-in-law, while she lived

 with him. 406 F. App’x at 418. The minor victim had a pattern of moving in with a family

 member, accusing them of sexual misconduct, and leaving shortly after. 406 F. App’x at 424.

 The accusation against the defendant fit that pattern. Consequently, the court of appeals

 concluded that “[t]he evidence that [the minor victim] had habitually lied about sexual

 assaults by family members had ‘strong potential to demonstrate the falsity of [her] testimony’

 in this case, and ‘a reasonable jury might have received a significantly different impression of

 [her] credibility had defense counsel been permitted to pursue his proposed line of cross-



                                                57
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 58 of 82 PageID 2680




 examination.’” 406 F. App’x at 424. Because Moore failed to establish any strong probative

 connection between the victim’s false accusation against her brother-in-law and her

 accusation against Moore, the state court did not unreasonably apply clearly established

 federal law by excluding evidence of the false accusation. (Doc. 11-8 at 53–54)

        Lastly, even if Moore’s mother and sister had testified that the victim “had been lying

 to her family for six years about her and [the] Defendant living together,” Moore testified

 about the same as follows (Doc. 11-8 at 201, 205–06):

               [Trial counsel:]     Okay. Well, now you mentioned that you
                                    had to move out because her parents were
                                    coming?

               [Moore:]             Right.

               [Trial counsel:]     What did you mean by that?

               [Moore:]             Her parents — originally her mom knew I
                                    moved in with her at Hudson Point. That
                                    was the first place we lived and — but I was
                                    only supposed to be there for a little bit,
                                    you know, and then we just hid it, you
                                    know, forever. Her mom found out a
                                    couple times, and then —

               [Trial counsel:]     Katelyn’s parents are kind of well to-do?

               [Moore:]             Yeah. They pick up the tabs for these town
                                    houses and stuff and — you know what I
                                    mean? They fund — that’s why she — all
                                    she does is go to school now. She was just
                                    doing — when I met her just working just
                                    for something to do.

               ...

               [Trial counsel:]     And they didn’t approve of you?

               [Moore:]             No. I only met her mom once.

               [Trial counsel:]     Okay. And, in fact, when you were trying


                                              58
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 59 of 82 PageID 2681




                                      to get — what did you do to get at Katelyn
                                      one time or two times when you were
                                      angry with her in terms of her mother?

                [Moore:]              Only — I did that twice. I called her mom.
                                      That’s what happened in January. I called
                                      her mom during that argument and I told
                                      her that — I said, [“]Ha-ha, we’re still
                                      living together.[”] I left a message, and I
                                      did it off Katelyn’s cell phone. So there
                                      wasn’t — she couldn’t deny it to her mom.
                                      You know what I mean?

 Even if Moore’s sister and mother had also testified that the victim lied to her family, Moore

 has not shown the outcome at trial would have changed. Adams v. Balkcom, 688 F.2d 734, 741

 (11th Cir. 1982) (“We therefore conclude that Adams suffered no prejudice from his counsel’s

 failure to call the medical personnel who treated appellant since such evidence would have

 been cumulative.”). Ground Seven is denied.

 Ground Eight

        Moore asserts that trial counsel was ineffective for not moving for a mistrial because

 the jury tampered with evidence in the deliberation room. (Doc. 1 at 23) At trial, the

 prosecution introduced into evidence a comforter from the victim’s bed. (Doc. 1 at 23) A

 detective testified that no hair was on the comforter. (Doc. 1 at 23) At sentencing, the

 prosecutor advised the trial judge that the jury removed the comforter from an evidence bag

 during deliberations and saw a hair fall onto the table. (Doc. 1 at 23) A juror told the bailiff

 about the hair and represented that the evidence was a “big part of their argument.” (Doc. 1

 at 23) The bailiff failed to collect the hair. (Doc. 1 at 23) The post-conviction denied the claim

 as follows (Doc. 11-7 at 170) (state court record citations omitted):

                [T]he Defendant alleges that counsel was ineffective for failing
                to object to evidence tampering. The Defendant indicates that
                after sentencing, the State informed the Court that one of the


                                                59
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 60 of 82 PageID 2682




                jurors had told a bailiff after the verdict that when they opened
                the victim’s comforter, State’s Exhibit 13, during its deliberation,
                a piece of cut hair fell onto the table. The Defendant asserts that
                when State’s Exhibit 13 was opened and displayed for the jury
                during the trial, there was not any hair on the comforter. He
                therefore asserts that there was obvious evidence tampering
                because the comforter was “contaminated with hair not
                previously present” and that counsel should have moved for a
                mistrial. The Defendant contends that had counsel alleged and
                demonstrated a probability of tampering, and had the State then
                been unable to establish a proper chain of custody, then State’s
                Exhibit 13 would have been inadmissible. He alleges that had
                counsel moved the Court for a mistrial on the basis of evidence
                tampering, the Court would have granted the motion or,
                alternatively, the matter would have been preserved for appellate
                purposes, and the appellate court would have reversed his
                conviction.

                The Court previously found this claim to be facially sufficient
                and reserved ruling on this claim until the Defendant filed an
                amended motion or until the time allotted to him to do so
                expired. This claim must be denied because counsel was not
                deficient.

                As the Defendant concedes in his motion, his counsel and the
                trial court were only made aware of the alleged evidence
                tampering after the jury had reached its verdict and the Court
                had taken the verdict and excused the jurors. Thus, a motion for
                mistrial would have been inappropriate at that stage. Rather, a
                motion for new trial would have been the proper vehicle to
                address the issue complained of here. See State ex rel. Sebers v.
                McNulty, 326 So. 2d 17, 18 n.1 (Fla. 1975) (stating that a motion
                for mistrial can only by made during a trial, while a motion for
                new trial can only be made after a trial). The record reveals that
                counsel did in fact file a motion for new trial in the Defendant’s
                case based on the fact that after the jury was excused, one of the
                jurors had told a bailiff that she was concerned about the
                condition of the comforter. After a hearing on the matter, the
                Court denied the Defendant’s motion for a new trial. Therefore,
                counsel was not deficient and this claim is denied.

        Just after the trial court sentenced Moore, the prosecutor advised that a juror had

 raised a concern with the bailiff after trial. (Doc. 11-2 at 91–93) The juror told the bailiff that

 during deliberations the jurors inspected the comforter and a piece of hair fell onto the table


                                                 60
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 61 of 82 PageID 2683




 from the comforter. (Doc. 11-2 at 91–93) The bailiff reported that the juror “said that was a

 big part of their argument.” (Doc. 11-2 at 92) Trial counsel filed a motion, argued that “the

 comforter was cross-contaminated with hair which fact apparently played an important part

 in the jury’s verdict[ ],” and asked for a new trial. (Doc. 11-7 at 295–96) Trial counsel argued

 the motion at a post-trial hearing, and the trial court denied the motion as follows (Doc. 11-7

 at 313–17):

               [Court:]              All right, I agree with the State on this, that
                                     there’s been no showing by the defense to
                                     meet the burden that’s required for
                                     interview of jurors. There’s been no
                                     showing of [overt acts], prejudicial acts, or
                                     external influences that may have affected
                                     or influenced the verdict in this case.

                                     The defense states in its argument that they
                                     can’t suggest there’s been any misconduct
                                     here, and they’re not alleging that there’s
                                     been juror misconduct. In all of the cases
                                     cited by the defense, juror misconduct is
                                     raised as a basis for seeking an inquiry of
                                     the juror. And in each of those cases cited
                                     by the defense, there’s something in
                                     particular that’s alleged as the misconduct.

                                     ...

                                     And in this case, there are no assertions
                                     that there’s been jury misconduct. There’s
                                     an assertion that after the trial, a juror
                                     made a comment about — and what the
                                     defense has cited today, specifically, said to
                                     the bailiff, “The evidence may not be in the
                                     same condition as it had been during the
                                     trial.”

                                     And after the jury had reached a verdict in
                                     this case, and the Court had taken the
                                     verdict and excused the jurors, there was a
                                     disclosure that a juror made a comment
                                     about, “The comforter might not be in the


                                               61
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 62 of 82 PageID 2684




                                  same condition,” or “Hair may not be in
                                  the same condition as it was on the
                                  comforter [if] this case is reviewed on an
                                  appeal later on,” so — and that’s it.

                                  So, it’s a juror expressing some concern
                                  about the condition of the evidence or
                                  some portion of an exhibit suggesting that
                                  they had taken it out and examined it
                                  during the deliberations, and that’s all. So
                                  there’s no suggestion of juror misconduct,
                                  or some [overt act], or prejudicial acts, or
                                  external influences. This is simply a juror
                                  commenting about a concern over the way
                                  the evidence may have been returned.

                                  And what’s not in the motion is that — and
                                  would be on the record, is that the clerk
                                  indicated that she received all of the
                                  evidence back after the jury was released
                                  and the evidence was returned to the clerk.
                                  All of the evidence was received back.

                                  And based on this, I don’t believe the
                                  defense has met its burden of even
                                  reasonable grounds to believe that such a
                                  challenge would exist, which is something
                                  that the defense has requested as a basis for
                                  not having an informal conversation with
                                  jurors . . . .

                                  There’s just insufficient evidence here
                                  today to suggest that there would be any
                                  basis for doing that. It’s not supported
                                  under any of the Florida Supreme Court
                                  cases or any of the cases cited by the
                                  defense. And the motion is denied.

 Appellate counsel raised the issue on direct appeal (Doc. 11-3 at 464–66), and the state

 appellate court affirmed in a decision without a written opinion. (Doc. 11-3 at 486)

 Consequently, the state court did not unreasonably determine that the record refutes the

 claim. Ground Eight is denied.




                                            62
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 63 of 82 PageID 2685




 Ground Nine

        Moore asserts that trial counsel was ineffective for advising him to testify without

 preparing him to testify. (Doc. 1 at 26–27) He contends that he did not take his medication

 during trial and lacked the ability to focus and control his emotions. (Doc. 1 at 26) He further

 contends that he and trial counsel discussed testifying for two minutes, and he made an

 uninformed decision to testify because “he had no idea what to expect, as he had never before

 testified in his own defense.” (Doc. 1 at 26) The post-conviction court denied the claim as

 follows (Doc. 11-7 at 171–72) (state court record citations omitted):

               The Defendant claims that counsel was ineffective for failing to
               prepare him to testify. He asserts that counsel decided at the end
               of the State’s case, without any prior preparation, that the
               Defendant should testify because it was in his best interest to do
               so in order to refute the testimony of the victim. He asserts that
               had counsel properly prepared him to testify, his testimony
               “would have been significantly different.” The Defendant further
               alleges that had counsel advised the Defendant “to not admit to
               irrelevant, but prejudicial conduct, it is unlikely the jury would
               have convicted [him].”

               To state a sufficient claim of ineffective assistance of counsel for
               misadvising a defendant regarding his exercise of his Fifth
               Amendment right to testify in his own defense, a defendant must
               specifically address what counsel should have done to properly
               prepare him to testify. See Reynolds v. State, 99 So. 3d 459, 482
               (Fla. 2012) (finding a defendant’s ineffective assistance of
               counsel claim insufficient where he did not “specifically address
               the manner in which counsel failed to prepare him to testify”).
               The Defendant alleges that counsel failed to properly advise him
               to limit his answers to those given on direct examination.
               Because of this, the Defendant states that he volunteered
               irrelevant, prejudicial information, such as admitting to battering
               the victim on the night of the incident, damaging her television
               by cutting it with a knife, and being in jail for two years. He
               indicates that had counsel advised him to limit his testimony and
               “not admit to irrelevant, but prejudicial conduct,” that it was
               unlikely that the jury would have convicted him.

               The Court previously found this claim to be facially sufficient


                                               63
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 64 of 82 PageID 2686




              and reserved ruling on this claim until the Defendant filed an
              amended motion or until the time allotted to him to do so
              expired. This claim is without merit as the Defendant fails to
              demonstrate that he was prejudiced by counsel’s failure to
              prepare him to testify.

              At trial, the victim testified that the Defendant hit her, kicked
              her, flipped her table over, slashed her [television], and cut her
              hair off. Additionally, there was photographic and tangible
              evidence of her physical injuries, her chopped hair, her scratched
              [television], and her flipped table. Officer Michael Demark,
              Detective Pamela Marland, and Joan Havenor all testified to
              seeing the victim’s extensive and serious physical injuries, and to
              seeing her chopped off hair, the flipped over table, and her
              damaged [television]. Additionally, DNA from the Defendant
              was discovered from a SAVE exam conducted on the victim.
              Accordingly, there was extensive evidence of the victim’s injuries
              and the physical damage to the items in the victim’s residence.
              Cell phone records and DNA evidence place the Defendant in
              contact with the victim and at the victim’s residence during the
              time period of the offenses. Therefore, the Court finds that the
              Defendant was not prejudiced when he admitted at his own trial
              to hitting and kicking the victim, and to damaging her television,
              on the night in question.

              To the extent that the Defendant claims that he was prejudiced
              by his testimony that he was in jail while awaiting trial, the Court
              finds the facts of the Defendant’s case to be distinguishable from
              case law finding it improper to permit a criminal trial to proceed
              while a defendant is clothed in prison garb. The Defendant is
              correct that a criminal defendant cannot be compelled to stand
              trial in prison clothing because it could impair the defendant’s
              presumption of innocence, which is a basic component of the
              fundamental right to a fair trial. See Cramer v. State, 843 So. 2d
              372, 372 (Fla. 2d DCA 2003). However, the Defendant does not
              allege that he was wearing jail clothing or that he was otherwise
              in shackles. Rather, the Defendant merely suggests that his own
              testimony that he had been in jail while awaiting trial prejudiced
              him. Given the overwhelming evidence against the Defendant,
              the Court finds that there is not a reasonable probability that the
              outcome of the trial would have been different. As the Defendant
              has failed to establish prejudice, his claim is denied.

       Unrefuted evidence at trial proved that Moore battered the victim and damaged her

 television. Text messages between the victim and Moore showed that the victim invited


                                              64
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 65 of 82 PageID 2687




 Moore to her home before the crimes (Doc. 11-2 at 195–199, 204–13) and photographs

 depicted the victim’s injuries and the damage to her television. (Doc. 11-2 at 158–89) A crime

 laboratory analyst testified that partial DNA profiles from swabs of the victim’s breast and

 vagina taken just after the crimes “matched” Moore’s DNA. (Doc. 11-3 at 219) Moore left

 the victim a voicemail just after the crimes lamenting that, “I’m going to hell for what I’ve

 done.” (Doc. 11-3 at 83) Even if trial counsel had advised Moore not to admit to battering the

 victim and damaging her television, Moore fails to demonstrate that the outcome at trial

 would have changed. Strickland, 466 U.S. at 694.

        On cross-examination, Moore testified as follows (Doc. 11-3 at 300):

               [Prosecutor:]         How old were you when this occurred,
                                     when you beat the victim?

               [Moore:]              Thirty-three. I’ve been in jail for two years.

               [Prosecutor:]         Thirty-three?

               [Moore:]              Yeah.

 Because trial counsel did not elicit the fact that Moore was in jail for two years and instead

 Moore volunteered that information himself, trial counsel was not ineffective. Holladay v.

 Haley, 209 F.3d 1243, 1253 (11th Cir. 2000). At the beginning of trial and during the final

 charge, the trial court instructed the jury that Moore was presumed innocent and the

 prosecution had to prove his guilt beyond a reasonable doubt. (Doc. 11-3 at 13, 16, 411–12)

 The jury is presumed to have followed the instructions. Evans, 568 U.S. at 328. Even if trial

 counsel had advised Moore not to make this brief reference to his pretrial detention, the

 outcome at trial would not have changed. Strickland, 466 U.S. at 694. Accord United States v.

 Villabona-Garnica, 63 F.3d 1051, 1058 (11th Cir. 1995) (holding that a brief, unelicited, and

 unresponsive reference at trial to the defendant’s pretrial detention does not violate due


                                               65
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 66 of 82 PageID 2688




 process).

        Lastly, despite Moore’s contention that he lacked the ability to focus and control his

 emotions during his testimony because he was not taking his medication, the record shows

 that Moore testified intelligently, coherently, and deliberately. (Doc. 11-3 at 275–316)

 Consequently, the state court did not unreasonably apply Strickland. Ground Nine is denied.

 Ground Ten

        Moore asserts that trial counsel was ineffective for not objecting to the verdict form

 which lacked the necessary lesser included offense of simple burglary. (Doc. 1 at 28–29)

        Moore did not raise this claim in his second amended Rule 3.850 motion (Doc. 11-7

 at 151–52), but he did raise the claim in his brief on appeal. (Doc. 11-8 at 369–72). Because

 the Respondent concedes on federal habeas that the claim is exhausted (Doc. 9 at 38), the

 Court reaches the merits of the claim. 28 U.S.C. § 2254(b)(3) (“A State shall not be deemed

 to have waived the exhaustion requirement or be estopped from reliance upon the

 requirement unless the State, through counsel, expressly waives the requirement.”). The state

 appellate court’s denial of relief without an opinion (Doc. 11-8 at 384) is an adjudication on

 the merits owed deference under 28 U.S.C. § 2254(d). Richter, 562 U.S. at 98.

        The information charged Moore with burglary with a battery (Doc. 11-2 at 24) and

 simple burglary is a necessary lesser included offense. Hartley v. State, 27 So. 3d 233, 233 (Fla.

 2d DCA 2010) (“Simple burglary is a necessarily lesser-included offense of burglary with a

 battery.”). The verdict form listed “burglary, as charged,” and “battery, as included,” but

 failed to include simple burglary as a lesser offense. (Doc. 11-2 at 65) During the charge

 conference, trial counsel asked for only battery as a lesser included offense. (Doc. 11-3 at 234,

 323–27)



                                                66
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 67 of 82 PageID 2689




        Even if Moore could show that trial counsel deficiently performed by not requesting

 simple burglary as a lesser included offense, he could not demonstrate prejudice under

 Strickland. Simple burglary requires proof that the defendant “enter[ed] a dwelling, structure,

 or a conveyance with the intent to commit an offense therein . . . .” Fla. Stat. § 810.02(1)(b)(1).

 Burglary with a battery requires proof that “in the course of committing the [burglary,] the

 offender: Makes [a] . . . battery upon any person.” Fla. Stat. § 810.02(2)(a). At trial, the victim

 testified that Moore forced his way into her home, physically battered her, damaged her

 television, and sexually battered her. (Doc. 11-3 at 38–84) Moore testified that the victim

 invited him into her home, the two had consensual sex, and he damaged her television and

 physically battered her after the consensual sex. (Doc. 11-3 at 292–300)

        Because Moore admitted that he physically battered the victim inside her home, the

 only issue in dispute at trial for the burglary charge was whether Moore entered the home

 with the intent to commit that battery. Even if the trial court had instructed the jury on simple

 burglary, the outcome at trial would not have changed. Strickland, 466 U.S. at 694. Johnson,

 256 F.3d at 1183 (“[T]here is little evidentiary foundation for Johnson’s belief that the jury in

 his case might have been inclined to convict for felony murder in lieu of the other offenses. .

 . . [U]nintentional murder was not so viable an option for the jury that the absence of an

 instruction on felony murder amounts to Strickland prejudice.”).

        Also, the trial court instructed the jury: “If you return a verdict of guilty, it should be

 for the highest offense which has been proven beyond a reasonable doubt.” (Doc. 11-3 at 417)

 The jury is presumed to have followed this instruction. Evans, 568 U.S. at 328. “To assume

 that, given the choice, the jury would now acquit the defendant of the same crime of which it

 convicted him, and instead convict of a lesser offense, is to assume that the jury would



                                                 67
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 68 of 82 PageID 2690




 disregard its oath and the trial court’s instructions.” Sanders v. State, 946 So. 2d 953, 958–59

 (Fla. 2006) (italics in original).

        Consequently, Moore’s claim of prejudice is speculative and the state court did not

 unreasonably apply Strickland. Sanders, 946 So. 2d at 959 (“[A]ny finding of prejudice resulting

 from defense counsel’s failure to request an instruction on lesser-included offenses necessarily

 would be based on a faulty premise: that a reasonable probability exists that, if given the

 choice, a jury would violate its oath, disregard the law, and ignore the trial court’s

 instructions.”); Strickland, 466 U.S. at 694 (“An assessment of the likelihood of a result more

 favorable to the defendant must exclude the possibility of arbitrariness, whimsy, caprice,

 ‘nullification,’ and the like.”). Accord Crapser v. Sec’y, Dep’t Corrs., No. 20-12898, 2021 WL

 1955871 at *2–*3 (11th Cir. May 17, 2021) (applying Sanders to conclude that the petitioner

 failed to demonstrate prejudice under Strickland). Ground Ten is denied.

 Ground Eleven

        Moore asserts that trial counsel was ineffective for not objecting to testimony by a

 detective and the victim concerning blood on the comforter, sheet, and pillowcase from the

 victim’s bed. (Doc. 1 at 30–31) He contends that the prosecution presented no scientific

 evidence to substantiate whether the stains were the victim’s blood (Doc. 1 at

 30–31) and no evidence concerning the chain of custody of the items. (Doc. 1 at 30) He further

 asserts that trial counsel was ineffective for conceding in closing argument that the comforter

 had blood stains. (Doc. 1 at 31) He contends that the absence of blood on the comforter would

 have proven both that he did not batter the victim before sex and he and the victim had

 consensual sex before the battery. (Doc. 1 at 31)

        The post-conviction court denied the claim as follows (Doc. 11-7 at 174–75) (state



                                               68
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 69 of 82 PageID 2691




 court record citations omitted):

               The Defendant claims that counsel was ineffective for failing to
               object to the admission of State’s Exhibit 13, which was the
               bedding collected from the victim’s residence. It appears that he
               argues that counsel should have objected to the “blood evidence”
               contained on State’s Exhibit 13 on three separate bases: first, due
               to a violation of the chain of custody regarding the bedding;
               second, due to a lack of testing to confirm that the substance on
               the bedding was blood; [and] third, because Detective Marland’s
               statement that the victim had identified the bedding constituted
               hearsay. The Defendant asserts that due to counsel’s deficiency,
               “it cannot be said to reflect a reliable outcome.”

               The Court previously struck this claim as being facially
               insufficient because the Defendant had not made a sufficient
               allegation of prejudice pursuant to Strickland. In his amended
               motion, the Defendant appears to abandon the first and third
               bases for objection and now solely alleges that counsel should
               have objected on the basis of improper opinion, i.e., that an
               expert did not opine that the stains were blood. The Defendant
               alleges that had counsel so objected, it would have given
               credibility to his own version of events — that he had been
               invited into the victim’s home, they had consensual sex, and
               afterward they had an argument that became physical — and
               thus the outcome of the trial would have been different.

               Initially, the Court notes that Detective Marland merely testified
               that the stains and markings “appeared” to be blood. See Bolin v.
               State, 41 So. 3d 151, 157 (Fla. 2010) (finding that because witness
               testimony was that what he saw “appeared” to be blood, it is not
               likely that he misled the jury to the defendant’s prejudice); see also
               Gardner v. State, 480 So. 2d 91, 93 (Fla. 1985) (stating that “[a]
               lay witness may give opinion testimony so long as the opinion
               testimony does not mislead the trier of fact.”); Floyd v. State, 569
               So. 2d 1225, 1231–32 (Fla. 1990) (finding that a police officer’s
               testimony that a tablecloth found lying on the bed appeared like
               it had blood on it was proper and “within the permissible range
               of lay observation and ordinary police experience”). Thus, any
               objection by counsel would have been overruled.

               Additionally, although counsel did not object to Detective
               Marland’s opinion that the markings on the victim’s comforter
               were blood, counsel did cross-examine Detective Marland
               regarding this issue. Specifically, counsel elicited testimony that
               the markings on the comforter were not actually processed, no


                                                69
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 70 of 82 PageID 2692




               presumptive test was done to prove that the stains were blood,
               and no testing was done to determine whose blood it was.
               Therefore, it was clear to the jury that the stains and markings
               on the comforter had not been scientifically tested or otherwise
               proven to be blood. Accordingly, the Defendant was not
               prejudiced and this claim is denied.

        In his petition, Moore contends that trial counsel should have objected to the victim’s

 testimony concerning the blood. (Doc. 1 at 30) At trial, on cross-examination the victim

 testified as follows (Doc. 11-3 at 94–95):

               [Trial counsel:]       Now, you were bleeding all over the bed,
                                      right?

               [Victim:]              I believe my nose was still bleeding.

               [Trial counsel:]       Okay. And you bled all over the bed?

               [Victim:]              I think some of it got on there.

               [Trial counsel:]       Okay. And, in fact, you testified at the
                                      bond hearing that you were crying and
                                      bleeding all over the bed. Does that sound
                                      right?

               [Victim:]              Yes.

               [Trial counsel:]       And that was important to you because the
                                      blood was everywhere.

               [Victim:]              Yes.

 The victim observed blood drip from her nose onto the bed and was competent to testify about

 her observations. Fla. Stat. § 90.604. Serrano v. State, 15 So. 3d 629, 638–39 (Fla. 1st DCA

 2009) (“Any witness, however, may testify as to matters within the witness’s personal

 knowledge, including personal observations.”).

        Moore also contends that trial counsel should have objected to the detective’s

 testimony concerning the blood. (Doc. 1 at 30) On direct examination the detective identified




                                                70
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 71 of 82 PageID 2693




 blood on the comforter, sheet, and pillowcase as follows (Doc. 11-3 at 159–60):


               [Prosecutor:]        If you could identify what you observed of
                                    value to the untrained eye. Kind of hold it
                                    together and up.

               [Detective:]         There was some blood markings on it here,
                                    and there is some blood —

               [Reporter:]          Speak up, please.

               [Prosecutor:]        You got to testify louder.

               [Detective:]         Oh, sorry. There is blood markings on the
                                    comforter, and I’m not sure with some this
                                    other stuff.

               [Prosecutor:]        But you did observe blood on —

               [Detective:]         Yeah.

               [Prosecutor:]        — a few areas of the comforter?

               [Detective:]         Yeah.

               [Prosecutor:]        Okay. Okay. There was also a fitted sheet
                                    in here?

               [Detective:]         Yes.

               [Prosecutor:]        What, if anything, of value did you observe
                                    on the fitted sheet?

               [Detective:]         One mark there. I’m not sure if that’s blood
                                    or what that is.

               [Prosecutor:]        You observed some stains and some blood?

               [Detective:]         Yeah, that was it.

               [Prosecutor:]        Okay.

               [Detective:]         This one has got some right here too. Not
                                    exactly sure what it is.




                                              71
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 72 of 82 PageID 2694




                [Prosecutor:]          Okay. And on one of the pillowcases did
                                       you observe dried blood, what appeared to
                                       be based on your training and experience
                                       [ ]?

                [Detective:]           Yes. And this one here, there’s a speck of
                                       blood, a droplet of blood there. I don’t
                                       think there is anything on this one here.
                                       Yeah, that one’s clear.

 The detective testified about what he observed “of value to the untrained eye,” conceded that

 he was unable to identify some stains, and identified “what appeared to be” blood on other

 stains. Because the detective did not mislead the jury about his observations, his lay testimony

 concerning the blood was admissible. Fla. Stat. § 90.701. Bolin v. State, 41 So. 3d 151, 157

 (Fla. 2010) (“[B]ecause Ferns’ testimony was that what he saw ‘appeared’ to be blood, it is

 not likely that he misled the jury to Bolin’s prejudice. . . . ‘A lay witness may give opinion

 testimony so long as the opinion testimony does not mislead the trier of fact.’”) (citation

 omitted). Floyd v. State, 569 So. 2d 1225, 1231–32 (Fla. 1990) (holding that an officer’s

 testimony that “a tablecloth found lying on the bed ‘appeared like someone had taken some

 type of object that had blood on it and wiped it on there and left it on the bed’” was a

 permissible lay observation). Whether the lay testimony concerning the blood was admissible

 at trial is an issue of state law, and a state court’s determination of state law receives deference

 in federal court. Machin, 758 F.2d at 1433.

        On cross-examination the detective conceded that police never tested the items for

 blood (Doc. 11-3 at 171):

                [Trial counsel:]       Okay. Now, you had indicated when we
                                       were looking at some of the objects just
                                       now that on the comforter there was blood?

                [Detective:]           Yes.




                                                 72
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 73 of 82 PageID 2695




               [Trial counsel:]     Now, that actually wasn’t processed, was
                                    it?

               [Detective:]         No, it wasn’t.

               [Trial counsel:]     And no presumptive test was actually done
                                    on that to prove that it was blood?

               [Detective:]         No.

               [Trial counsel:]     And not even whose blood?

               [Detective:]         No.

        On redirect examination the prosecutor confirmed that police had never tested the

 items for blood as follows (Doc. 11-3 at 182–83):

               [Prosecutor:]        Okay. And as you testified and pointed to
                                    the jury earlier, you observed based on
                                    your training and experience to be blood
                                    on the comforter and the pillow case and
                                    some of the bedding, correct?

               [Detective:]         Yes, that is correct.

               [Prosecutor:]        All right. And was any of the blood in the
                                    scene tested in regards to it actually being
                                    blood?

               [Detective:]         No.

               [Prosecutor:]        That’s based      on your     training   and
                                    experience?

               [Detective:]         Yes.

               [Prosecutor:]        Okay. Through all those crime scenes
                                    you’ve seen, it’s your testimony that you
                                    observed blood at all of the places you
                                    stated?

               [Detective:]         Yes, that’s correct.

        Because the detective admitted that he failed to test the blood at the crime scene and




                                              73
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 74 of 82 PageID 2696




 instead relied on his experience as a police officer to visually identify the red substance as

 blood, the detective’s observation neither misled the jury nor was impermissible opinion

 testimony. Fla. Stat. § 90.701. Bolin, 41 So. 3d at 157.

        Also, trial counsel argued during closing argument that the marks on the bed were

 not blood but alternatively argued that, even if the marks were blood, the evidence of blood

 did not support the victim’s version of events (Doc. 11-3 at 360):

               [Trial counsel:]       There was no hair in the bed, none.
                                      Detective Marland told you that. There
                                      were little patches of what could be blood.
                                      She thought it was blood based on her
                                      experience as a sex investigator. Can’t say
                                      it wasn’t blood. I can’t say for sure whether
                                      it is. But let’s assume it’s blood. If, in fact,
                                      [K.D.] had been brutalized as she said and
                                      then taken into that room and raped,
                                      wouldn’t you expect a whole lot of big
                                      droplets of blood, blood smears, blood like
                                      we saw elsewhere in the apartment?

        Because Moore cannot show that an objection to the testimony by the victim and the

 detective concerning the blood would have succeeded and the outcome at trial would have

 changed, the state court did not unreasonably apply Strickland. Pinkney, 876 F.3d at 1297.

        Moore abandoned his sub-claim concerning the chain of custody in his second

 amended Rule 3.850 motion (Doc. 11-7 at 153–54) but raised the claim in his brief on appeal.

 (Doc. 11-8 at 373). Because the Respondent concedes exhaustion on federal habeas (Doc. 9

 at 40), the Court addresses the merits of the claim. 28 U.S.C. § 2254(b)(3) (“A State shall not

 be deemed to have waived the exhaustion requirement or be estopped from reliance upon the

 requirement unless the State, through counsel, expressly waives the requirement.”). The state

 appellate court’s denial of relief without an opinion (Doc. 11-8 at 384) is an adjudication on

 the merits owed deference under 28 U.S.C. § 2254(d). Richter, 562 U.S. at 98.


                                                74
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 75 of 82 PageID 2697




        Before trial, the parties stipulated to the chain of custody of all items removed from

 the victim’s home because the technician who processed the items was unavailable. (Doc.

 11-2 at 219–20) Even though the detective testified that he was not present when police

 collected the items from the victim’s home (Doc. 11-3 at 154), Moore presented no allegation

 of tampering and, consequently, his claim was speculative. Murray v. State, 3 So. 3d 1108,

 1115–16 (Fla. 2009) (“Generally, relevant physical evidence can be admitted unless there is

 evidence of probable tampering. Once the objecting party produces evidence of probable

 tampering, the burden shifts to the proponent of the evidence ‘to establish a proper chain of

 custody or submit other evidence that tampering did not occur.’”) (citation omitted). Because

 an objection would not have succeeded, the state court did not unreasonably apply Strickland.

 Pinkney, 876 F.3d at 1297. Ground Eleven is denied.

 Ground Twelve

        Moore asserts that trial counsel was ineffective for not objecting to the prosecutor’s

 improper questions on cross-examination when Moore testified. (Doc. 1 at 32–33) He

 contends that the prosecutor improperly used the phrases “and your testimony today to the

 jury is that,” and “now your testimony is that,” when asking Moore questions. (Doc. 1 at 33)

 He asserts that the use of the phrases insinuated that Moore had a different version of events

 at another time, even though Moore made no prior statements. (Doc. 1 at 33) The

 post-conviction court denied the claim as follows (Doc. 11-7 at 175–76) (state court record

 citations omitted):

               [T]he Defendant claims that counsel was ineffective for failing to
               object to improper questioning of the Defendant on cross-
               examination. He indicates that the State opened a question by
               stating, “And your testimony today to the jury is that . . . .” and
               later opened another question by stating, “And now your
               testimony is that . . . .” The Defendant argues that such phrasing


                                               75
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 76 of 82 PageID 2698




               was intended to insinuate to the jury that the Defendant had
               testified differently on some other occasion. He asserts that
               counsel’s failure to object to such questioning allowed the State
               to attack the Defendant’s credibility without a proper basis to do
               so.

               The Court previously struck this claim as being facially
               insufficient because the Defendant failed to allege prejudice with
               respect to this claim. In his amended motion, the Defendant
               alleges that but for counsel’s failure to object to the State’s
               phrasing of its questions as noted above, the result of the
               proceeding would have been different because the case turned on
               his credibility versus the victim’s.

               The Court finds this claim to be without merit. Taken in context,
               the State was attempting to clarify the Defendant’s account of his
               side of the story. Specifically, the State asked, “[a]nd your
               testimony today to the jury is that you two kiss?” regarding when
               he first got to the victim’s door; and, the Defendant did in fact
               testify as such on direct examination. Then, the State asked,
               “[a]nd now your testimony is that you guys — after that, after
               you’re in the bathroom, you immediately engage in consensual
               vaginal, anal sex? You admit to that?” The Defendant did in fact
               testify as such on direct examination. The State made no
               mention of any other testimony or statements that the Defendant
               had previously made or had not made on direct examination.
               Accordingly, the Court finds that the Defendant’s allegation that
               this line of questioning by the State was intended to insinuate to
               the jury that the Defendant had testified differently on some
               other occasion is entirely speculative. Pure speculation cannot
               form the basis for postconviction relief. See Spencer v. State, 842
               So. 2d 52, 63 (Fla. 2003); see also Bass v. State, 932 So. 2d 1170,
               1172 (Fla. 2d DCA 2006). Therefore, this claim is denied.

        As to the first challenge, at trial on direct examination, Moore testified that he kissed

 the victim when he first arrived at the victim’s home. (Doc. 11-3 at 292) On cross-

 examination, the prosecutor asked Moore, “And your testimony today to the jury is that you

 two kiss[ed]?” (Doc. 11-3 at 307) As to the next such challenge, at trial on direct examination,

 Moore testified that he arrived at the victim’s home, asked her to move out of his way because

 he had to go to the bathroom, had consensual vaginal sex with her, and attempted anal




                                               76
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 77 of 82 PageID 2699




 intercourse. (Doc. 11-3 at 292–94) On cross-examination, the prosecutor asked Moore, “And

 now your testimony is that you guys — after that, after you’re in the bathroom, you

 immediately engage in consensual vaginal, anal sex? You admit to that?” (Doc. 11-3 at 307)

 As to the final challenge in this regard, on direct examination, Moore testified that the victim

 told him, “You’re [going to] go f*ck your little whore,” and “pop[ped]” his finger. (Doc. 11-

 3 at 296) On cross-examination, the prosecutor asked Moore, “So your testimony is that you

 broke your — she broke your finger, not that you broke your finger on her face?” (Doc. 11-3

 at 313)

           As to each of these points of cross examination, the prosecutor’s questions directly

 referred to Moore’s testimony on direct examination — not to testimony at some other

 proceeding. Because the record refutes Moore’s claim, the state court did not unreasonably

 deny the claim. Ground Twelve is denied.

 Ground Thirteen

           Moore asserts that appellate counsel was ineffective for not raising on direct appeal

 that the trial court erred by admitting cumulative and inflammatory photographs of the

 victim’s injuries. (Doc. 1 at 34–35)

           Moore raised the claim in his petition alleging ineffective assistance of appellate

 counsel (Doc. 11-5 at 7–12) and the state appellate court denied the claim in an order without

 an opinion. (Doc. 11-5 at 195) The unelaborated order is an adjudication on the merits that

 receives deference under Section 2254(d). Richter, 562 U.S. at 98.

           Strickland applies to an ineffective assistance of appellate counsel claim. Smith v.

 Robbins, 528 U.S. 259, 285–86 (2000). Because trial counsel objected to the photographs at

 trial (Doc. 11-3 at 74–77) and moved for a new trial (Doc. 11-2 at 145), appellate counsel was



                                                77
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 78 of 82 PageID 2700




 ineffective only if the issue would have succeeded on direct appeal. Diaz v. Sec’y, Dep’t Corrs.,

 402 F.3d 1136, 1144–45 (11th Cir. 2005) (“Appellate counsel would not have prevailed on

 this argument, and nonmeritorious claims that are not raised on appeal do not constitute

 ineffective assistance of counsel.”).

        The trial court overruled trial counsel’s objection to the photographs as follows (Doc.

 11-3 at 74–77):

                [Trial counsel:]         Judge, I have concerns about these
                                         photographs in that they are cumulative in
                                         nature. They’re further removed from the
                                         actual incident, and I think they are — they
                                         lack probative value in terms of just the
                                         [sheer] horror value of them.

                [Court:]                 Okay. Can I see the other — they were A
                                         through E. Okay. So let me see that set.
                                         Okay.

                [Trial counsel:]         It’s the ones involving the eyes that I think
                                         are particularly gruesome and not
                                         particularly probative beyond everything
                                         that’s already been introduced and also
                                         anticipating the doctor’s testimony
                                         tomorrow.

                [Court:]                 Okay. Mr. Thomas, do you have any
                                         response?

                [Prosecutor:]            Judge, I believe, you know, these types of
                                         injuries take a few days to show up. These
                                         are photographs taken two and a half days
                                         — since we’re talking about any early
                                         morning incident at 4:00 a.m. They were
                                         taken two and a half days later, which is
                                         when these injuries actually appeared. You
                                         can see the contrast. All you see is a
                                         swollen face on the night in question at the
                                         hospital. These are a result of those
                                         injuries.

                [Court:]                 Okay.


                                                   78
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 79 of 82 PageID 2701




             [Prosecutor:]      They show — they better show the actual
                                facial injuries of what she sustained.

             [Court:]           Well, the ones of the eyes are — there are
                                four of the eyes. The other ones aren’t of
                                the eyes. So those four are your specific
                                objection?

             [Trial counsel:]   Yes, ma’am.

             [Court:]           Okay.

             [Trial counsel:]   I think the other ones are relevant —

             [Court:]           Okay.

             [Trial counsel:]   — and not cumulative, but these, in fact,
                                concern me.

             [Court:]           That’s 5A, B, C and D that the defense is
                                specifically objecting to. So they do — they
                                are definitely different from what’s
                                depicted in 4A through 4E that’s
                                previously been admitted, some of which
                                in 4A through E are the back and the hair,
                                and then the face is in the first three A, B,
                                and C.

             [Prosecutor:]      I would just advise the Court these are the
                                photos taken. Not all these — these
                                photographs taken a few days later of
                                different angles and different injuries that
                                were not taken due to her treatment the
                                night in question.

             [Court:]           Okay.

             [Prosecutor:]      But —

             [Court:]           Well, I mean, I think that they’re relevant
                                and that they depict the victim’s injuries
                                and that four of them seem to be depicting
                                something different about the injuries to
                                the eye. For example, one has the eye open
                                and shows the actual eye that’s red, and


                                          79
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 80 of 82 PageID 2702




                                      then one has the eye closed so you can see
                                      the bruising to the eye area. Actually two
                                      of them are like that, but one is of each eye.
                                      And then one is of both eyes open, showing
                                      bruising and redness on both eyes with the
                                      eyes open. So the objection is overruled.

        “‘[E]vidence of victim injury, even where not an element of the offense charged, is

 admissible if otherwise relevant.’” Jackson v. State, 212 So. 3d 505, 506 (Fla. 1st DCA 2017)

 (citation omitted). “Admission of photographs appears to be reversible error only when the

 photographs have little or no relevance or the photographs are so shocking in nature as to

 outweigh their relevance.” Waggoner v. State, 800 So. 2d 684, 686 (Fla. 5th DCA 2001)

 (citations omitted). “The admission of photographic evidence is within the sound discretion

 of the trial court.” 800 So. 2d at 686.

        The trial court accurately described the photographs of the victim’s eyes. (Doc. 11-2 at

 180–83) One photograph depicted the victim’s eyes together and open. (Doc. 11-2 at 180)

 Two other photographs depicted each eye closed. (Doc. 11-2 at 181–82) A fourth photograph

 depicted blood in the victim’s open left eye. (Doc. 11-2 at 183) The detective testified that he

 observed dark bruising on the victim’s eyes three days after the crimes and took the

 photographs to document the delayed injuries to the eyes. (Doc. 11-3 at 166–67) Because the

 photographs were relevant to prove that Moore battered the victim and were neither

 unnecessarily repetitive nor “shocking in nature,” the issue on appeal would not have

 succeeded and the state court did not unreasonably apply Strickland. Diaz, 402 F.3d at

 1144–45. Jackson, 212 So. 3d at 506 (“Photographic evidence of injuries in an aggravated

 battery case may be relevant to determine whether a battery occurred in the first place . . . .”);

 Sparre v. State, 289 So. 3d 839, 856 (Fla. 2019) (“The photographs provided a much clearer

 understanding of the victim’s injuries than what could have been accomplished through the


                                                80
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 81 of 82 PageID 2703




 medical examiner’s testimony alone, and for this reason, were probative . . . .”). Ground

 Thirteen is denied.

 Ground Fourteen

        Moore asserts that appellate counsel was ineffective for not raising on direct appeal as

 fundamental error the failure of the jury to specifically find that he committed the burglary in

 a dwelling and with a battery. (Doc. 1 at 37–38) He contends that the absence of findings by

 the jury violated Apprendi v. New Jersey, 530 U.S. 466 (2000). (Doc. 1 at 37–38)

        Moore raised the claim in his petition alleging ineffective assistance of appellate

 counsel (Doc. 11-5 at 18–23), and the state appellate court denied the claim in an order

 without an opinion. (Doc. 11-5 at 195) The unelaborated order is an adjudication on the

 merits that receives deference under Section 2254(d). Richter, 562 U.S. at 98.

        Because trial counsel did not object to the absence of interrogatories on the verdict

 form based on Apprendi (Doc. 11-3 at 323–27), appellate counsel was ineffective only if an

 Apprendi violation is fundamentally erroneous. Pinkney, 876 F.3d at 1296–97. By denying the

 claim in an unelaborated order, the state court implicitly concluded that any Apprendi

 violation was not fundamentally erroneous. Pinkney, 876 F.3d at 1296–97. Fundamental error

 is an issue of state law, and a state court’s determination of state law receives deference in

 federal court. Pinkney, 876 F.3d at 1297–99. The state supreme court holds that an Apprendi

 violation is not fundamentally erroneous. Hughes v. State, 901 So. 2d 837, 844 (Fla. 2005)

 (“[C]oncerning Apprendi, we held in McGregor v. State, 789 So.2d 976, 977 (Fla. 2001), that a

 claim of Apprendi error must be preserved for review and we expressly rejected the assertion

 that such error is fundamental.”).

        Even so, unrefuted evidence proved that, during the commission of the burglary,



                                               81
Case 8:18-cv-01555-MSS-AAS Document 19 Filed 08/11/21 Page 82 of 82 PageID 2704




 Moore entered a dwelling and battered the victim. Photographs proved that the structure

 where the burglary occurred was a dwelling — the victim’s home. (Doc. 11-2 at 156, 159,

 162–73) Other photographs — and Moore’s own testimony — proved that Moore physically

 injured the victim after he entered her home. (Docs. 11-2 at 175–89 and 11-3 at 298–99) Also,

 the jury found Moore guilty of sexual battery (Doc. 11-2 at 66), and the evidence proved that

 Moore had sex with the victim in the victim’s bedroom. (Doc. 11-7 at 210–17) Consequently,

 an Apprendi violation was harmless beyond a reasonable doubt. Washington v. Recuenco, 548

 U.S. 212, 218–20 (2006); Galindez v. State, 955 So. 2d 517, 522–23 (Fla. 2007). Because the

 issue on appeal would not have succeeded, the state court did not unreasonably apply

 Strickland. Diaz, 402 F.3d at 1144–45. Ground Fourteen is denied.

        Accordingly, it is ORDERED that Moore’s petition for the writ of habeas corpus

 (Doc. 1) is DENIED. The Clerk is DIRECTED to enter judgment against Moore and

 CLOSE the case.

                      CERTIFICATE OF APPEALABILITY
                                   AND
               LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

        Moore neither makes a “substantial showing of the denial of a constitutional right,”

 28 U.S.C. § 2253(c)(2), nor demonstrates that reasonable jurists would find debatable both

 the merits of the underlying claims and the procedural issues. Slack v. McDaniel, 529 U.S.

 473, 478 (2000). Consequently, a certificate of appealability and leave to appeal in forma

 pauperis are DENIED. Moore must obtain permission from the court of appeals to appeal

 in forma pauperis.

        DONE AND ORDERED in Tampa, Florida on August 11, 2021.




                                              82
